Exhibit 10.2

CERTAIN INFORMATION (INDICATED BY ASTERISKS) IN THIS EXHIBIT HAS

BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN

REQUESTED WITH RESPECT TO THE OMITTED PORTION.

CONTRACT FOR PURCHASE AND SALE OF COAL

Between

ALLIANCE COAL, LLC

And

TENNESSEE VALLEY AUTHORITY

Dated August 20, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    Contract Term    2 2.    Quantity    3 3.    Scheduling    7 4.   
Variations, Delays, and Interruptions in Deliveries    9 5.    Source    12 6.
   Price    14 7.    Sampling and Analysis    18 8.    Adjustment for Quality   
20 9.    Quality and Specifications    21 10.    Contract Price Adjustments   
27 11.    Remedies    29 12.    Notices    33 13.    Shipping Notices    34 14.
   Transportation    35 15.    Payments, Invoices    37 16.    Weights    38 17.
   Contract Administrator/Contracting Officer    40 18.    Governing Law and
Venue    40 19.    Clean Air Act and Other Environmental Requirements    41 20.
   Credit Evaluation and Performance Assurance    41 21.    Verification of
Data, Inspection of Records and Mine Sources    44 22.    Coal Mining
Reclamation and Conservation Requirements    44 23.    Intentionally Omitted   
47 24.    Nonassignability; Subcontracts; Designation and Termination of Agent
   47 25.    Waivers    48 26.    Officials Not to Benefit    48 27.    Small
Business Policy    48 28.    Liquidated Damages for Subcontracting Plan    48
29.    Affirmative Action and Equal Opportunity    50

 

Page i



--------------------------------------------------------------------------------

30.    Safety and Health    50 31.    Environmentally Acceptable Facilities;
Clean Air and Water    50 32.    Certification for Contracts, Grants, Loans, and
Cooperative Agreements    51 33.    Interpretation    52 34.    Business Ethics
and Compliance Requirements    52 35.    Entire Agreement; Amendments    54 36.
   Contract Components    55 EXHIBIT I    56 EXHIBIT II    57 APPENDIX A    58
Subcontracting Plan    62 EXHIBIT III    65

 

Page ii



--------------------------------------------------------------------------------

Contract No:         CO - 0            

CONTRACT FOR PURCHASE AND SALE OF COAL

THIS AGREEMENT, is made and entered into this 20th day of August, 2009, by and
between TENNESSEE VALLEY AUTHORITY, a corporation organized and existing under
an Act of Congress (hereinafter called “TVA”), and Alliance Coal, LLC, a limited
liability company organized and existing under the laws of Delaware (hereinafter
called “Alliance”).

W I T N E S S E T H:

In consideration of the mutual covenants hereinafter stated, the parties hereto
agree as follows:

Definitions. “Contract Year” shall mean a twelve-month period commencing with
the first day of the calendar month in which the Delivery Commencement Date (as
hereinafter defined) occurs.

“Delivery Commencement Date” shall be that date set forth in Section 1 hereof
for commencement of deliveries. Such date may be changed only by supplement to
this contract that expressly refers to the term “Delivery Commencement Date.”
The actual date of commencement of deliveries shall not affect the Delivery
Commencement Date.

“Contract Administrator” shall be that TVA representative designated to
administer the contract on behalf of TVA.

“Alliance’s Agent” means Alliance Coal Sales, a division of Alliance Coal, LLC,
or any successor agent designated in writing by Alliance to TVA and approved by
TVA, which approval shall not be unreasonably withheld. If, during the term of
this Agreement, Alliance’s Agent holds itself out to TVA



--------------------------------------------------------------------------------

as having the authority to act or make decisions on Alliance’s behalf, TVA is
entitled to rely on such representations without need for further inquiry, and
Alliance agrees to be bound by the actions of Alliance’s agent with respect to
this Agreement and agrees to indemnify and hold TVA harmless with regard to any
such reliance. Hereinafter, all references to “Alliance” in this Agreement may
refer to either Alliance or Alliance’s Agent as Alliance’s representative;
provided, however, all obligations of Alliance herein shall be Alliance’s full
and sole obligation, regardless of whether Alliance’s Agent is performing any
duties with regard to such obligation.

“Destination” shall have the following meaning: Each TVA fossil-fired power
plant receiving or scheduled to receive coal purchased under this contract shall
be a “Destination.” The initial Destinations shall be the Paradise Fossil Plant,
Widows Creek Fossil Plant or the Shawnee Fossil Plant, as elected by TVA. TVA
may elect under Subsection 14.g of this contract to change or add Destinations
from time to time.

“Receiving Plant” shall mean any TVA fossil-fired power plant that receives or
is scheduled to receive coal purchased under this contract, whether or not such
coal is transported directly to such plant or is first transported to a
trans-loading or blending facility. Where the coal received by a TVA
fossil-fired power plant is intended to be used only in certain generating units
of the plant, because of the particular coal quality requirements of such units,
such units shall be considered the “Receiving Plant.”

 

1. Contract Term - Seven Year Base Term and 7 Year Extension.

a. The Delivery Commencement Date shall be January 1, 2010, and deliveries shall
continue for seven (7) years from said Delivery Commencement Date, through
December 31, 2016, unless terminated earlier by agreement or as otherwise
provided herein; provided, however, this 7-year contract term may be extended
for up to an additional seven (7) years from January 1, 2017 through
December 31, 2023 (the “Extension Period”), upon mutual agreement of the
parties. With respect to such

 

Page 2



--------------------------------------------------------------------------------

Extension Period, the parties shall consult and determine, no later than
October 1, 2015, whether they intend to begin negotiations for the purpose of
negotiating price and other terms and conditions or whether either party or both
parties intends to allow this contract to terminate on January 1, 2017. Nothing
herein is intended to require a party who has indicated an intention to begin
such negotiations with respect to the Extension Period or who has participated
in such negotiations hereunder to continue such negotiations if, for any reason,
such party determines it is not in its interests to do so. If either or both
parties decline to begin negotiations with respect to the Extension Period, this
contract will terminate on January 1, 2017. If the parties have begun
negotiations with respect to the Extension Period on or after October 1, 2015,
this contract will terminate on January 1, 2017 unless TVA and Alliance have
mutually agreed in a writing duly executed by both parties on or before
March 31, 2016 to continue this contract or to continue negotiations for
continuing this contract. Neither party shall be under any obligation or
liability to continue this contract beyond January 1, 2017 or have any liability
for refusing to do so or with respect to the Extension Period, if either party
desires to terminate deliveries in accordance herewith. Any negotiations with
respect to the Extension Period can include any topic or matter or any provision
of the contract, including, but not limited to, the price of coal to be sold and
purchased or the period of any extension of this contract after January 1, 2017,
provided that in no event shall the term of this contract, including any
extension period, exceed a total of fourteen (14) years.

 

2. Quantity.

a. The quantity of coal to be sold and purchased hereunder during each Contract
Year (the “Annual Contract Tonnage”) shall be 5.0 million tons, subject to TVA’s
and Alliance’s right to reduce quantities to be delivered or as otherwise
adjusted as hereinafter provided, which shall be delivered on a more or less
ratable monthly basis as provided in Section 3, Scheduling. If at the expiration
of the 7-year term of the contract less than the aggregate total Annual Contract
Tonnage has been scheduled for delivery, or if at the expiration of any
Extension Period, less than the aggregate total Annual Contract Tonnage has been
scheduled for delivery, the parties may by agreement extend the term of this
contract or extend the term of any Extension Period, as the case may be, for a
period sufficient to permit the delivery of tonnage in an amount up to the
difference between the aggregate total

 

Page 3



--------------------------------------------------------------------------------

Annual Contract Tonnage and the total scheduled. Neither party shall be
obligated to agree to such an extension; furthermore, the failure to agree to
such an extension shall not be considered a waiver by either party of any remedy
available under this contract for failure of the other party to purchase or sell
the quantity of coal required under this contract. This contract is not and
shall not be construed as a contract for all of TVA’s coal requirements for any
plant. TVA reserves the right to purchase coal from other suppliers in any
amount during the term of this contract.

b. (1) TVA and Alliance may each make a one-time irrevocable election, on or
after January 1, 2011, to reduce the Annual Contract Tonnage, commencing with
the following Contract Year by up to one million tons. Such election shall also
apply to all subsequent contract years during the 7-year term of this contract
(e.g., an election made on January 15, 2012 would reduce deliveries beginning on
January 1, 2013 and would also reduce deliveries each year thereafter through
December 31, 2016). This one-time election shall not be exercised by either
party to reduce any coal deliveries in Calendar Year 2010 and/or Calendar Year
2011, since it is the intention of the parties that the original Annual Contract
Tonnage of 5.0 million tons be purchased and sold in both those years. For the
sake of clarity and the avoidance of all doubt, TVA and Alliance acknowledge and
agree that if each party makes the one-time irrevocable election described above
in this Subsection 2.b.(1) and with respect to such election each party also
elects to reduce the Annual Contract Tonnage by 1 million tons annually, then
the Annual Contract Tonnage would be reduced from 5.0 million tons to
3.0 million tons and that such reduced Annual Contract Tonnage Amount would also
remain subject to all of the provisions of Section 6, including but not limited
to the automatic annual 1.0 million ton market price reopener procedure set
forth in Subsections 6.d and 6.e

(2) An election to reduce the annual contract quantity by up to one million tons
shall only be effective if the electing party provides prior written notice to
the other party on or before January 31 of the year preceding the year in which
such election is to take effect (e.g. notice is due on or before January 31,
2011 to reduce the contract quantity by up to one million tons annually
beginning in Calendar Year 2012). Notwithstanding any other provision of this
Agreement to the contrary, the parties acknowledge and agree that each party may
elect, in its sole, absolute, and exclusive discretion to make a one-time
election to reduce the contract quantity by an annual amount of up to one
million tons and that

 

Page 4



--------------------------------------------------------------------------------

in the event such an election is made by both parties, the annual tonnage amount
may be reduced by a total of up to 2 million tons.

(3) In the event either party provides notice regarding its election to reduce
the annual contract quantity pursuant to this Section 2.b, the parties shall
promptly enter into good faith negotiations with respect to a per-ton price for
the tons subject to such election. In the event the parties reach an agreement
on a per-ton price with respect to the tons subject to such election no later
than March 1st of the year in which such notice was given (the “Election Year”),
the annual contract quantity to be sold and purchased hereunder shall not be
reduced and the agreed to price for the tons identified in such election shall
be used in the weighted average calculation under Section 6.d. to determine the
new Mine Price for the following Contract Year, which agreed to price for such
tons is in addition to the 1.0 million tons that are subject to the annual
market price reopener commencing January 1, 2012 pursuant to Section 6.d. If the
parties fail to execute a written agreement by March 1 of the Election Year with
respect to the per-ton price for the tons subject to such election, then the
annual quantity of coal to be sold and purchased hereunder shall be reduced by
the amount of the tons subject to such election, and this agreement shall
otherwise remain in full force and effect. Such reduction shall take effect on
January 1 of the year following the Election Year and shall apply to each year
thereafter, and the parties shall be free to offer or solicit, as the case may
be, the tons subject to such election to or from third parties.

(4) TVA and Alliance may, as provided herein, each exercise its respective right
to elect to reduce the contract quantity, pursuant to Section 2.b(1), one time
and one time only. The election, once exercised, cannot be exercised again by
the same party under any circumstances. For the sake of clarity and the
avoidance of all doubt, such election, once exercised, may not be exercised
again by the exercising party regardless of whether the annual contract quantity
is ultimately reduced by up to one (1) million tons or reduced by fewer than one
(1) million tons, or not reduced at all because the parties reached an agreement
on the per-ton price for the tons subject to such election.

c. Notwithstanding the provisions of Subsections 2. a. and 2. b. above or
Section 3 below, if generation of electricity at a Destination or Receiving
Plant is reduced, curtailed, suspended, interrupted, or terminated
(collectively, a “curtailment”) for a period of seven consecutive days or more
as a result of the operating requirements of TVA’s integrated electric
generating system, including

 

Page 5



--------------------------------------------------------------------------------

considerations of economic dispatch of TVA’s generating units, TVA may, from
time to time, suspend or reduce Alliance’s deliveries under this contract by a
percentage equal to the percentage reduction in electric output of the plant
resulting from such curtailment. If there is more than one Destination or
Receiving Plant for this contract at the time of such curtailment, the
suspension or reduction in deliveries shall apply only to such coal as, but for
the curtailment, would have been received at the plant experiencing a
curtailment based on the average weekly deliveries of coal hereunder to such
plant during the six (6) months preceding the curtailment. Such suspension or
reduction in deliveries may continue as long as generation at such plant is
reduced, curtailed, suspended, interrupted, or terminated; provided, however, if
TVA continues any such reduction or suspension for more than one hundred eighty
(180) days during any twelve (12) month period and the weekly reduction or
suspension during such 180 day period amounts to more than twenty-five (25%) of
the quantity scheduled for delivery to TVA under the last Quarterly Forecast
Delivery Schedule (as defined in Section 3.b.) prorated on a weekly basis,
Alliance may notify TVA in writing, after such one hundred eighty (180) days, of
(i) Alliance’s election to reduce the Annual Contract Tonnage by any amount up
to the amount of coal affected by such suspension or reduction (which reduction
of the Annual Contract Tonnage shall apply on a pro rata basis in the Contract
Year of the election and in full in all subsequent Contract Years) or
(ii) Alliance’s intent to terminate this contract ninety (90) days from the date
of TVA’s receipt of such written notice, and this contract shall, upon the
passing of such ninety-day period, terminate without further cost or obligation
to either party, unless TVA shall have directed resumption of the suspended or
reduced deliveries within forty-five (45) days of TVA’s receipt of Alliance’s
notice of termination.

If the coal purchased hereunder is shipped to a blending/transloading facility
for incorporation into a Blended Product or Blended Products that are
constituted from (i) coal purchased hereunder and/or coal of like quality to
that purchased hereunder (such coal together with coal purchased hereunder
“Contract Quality Coal”) and (ii) other coal or coals of dissimilar quality
(when blended with Contract Quality Coal, the “Blended Product” or “Blended
Products”), which Blended Product(s) is transported to more than one TVA
Receiving Plant (“Multiple Receiving Plants”), then the provisions of the
preceding paragraph of this Subsection 2.c shall be applied as follows: In the
event one or more of the Multiple Receiving Plants experiences a curtailment or
interruption in generation as described above,

 

Page 6



--------------------------------------------------------------------------------

TVA shall determine the total reduction in weekly usage of Contract Quality Coal
associated with the curtailment(s) or interruption(s) (“Contract Quality Coal
Reduction”), and TVA may adjust downward weekly deliveries hereunder on the
basis of the ratio of the Contract Quality Coal Reduction to the total quantity
of Contract Quality Coal TVA has been receiving hereunder weekly for use in the
Blended Product(s) based on receipts during the prior 30-day period. All
provisions of this section 2.c not inconsistent with this paragraph shall apply
in the case of Blended Products and Multiple Receiving Plants.

Except with respect to any reduction in the Annual Contract Tonnage or where
Alliance has terminated this contract as provided in the first paragraph of this
Subsection 2.c., suspensions or reductions under this Subsection 2. c. shall not
affect the enforceability of this contract and, on termination of the suspension
or reduction, shipments shall resume pursuant to the terms and conditions of
this contract. Alliance shall have the right, but not the obligation, to require
TVA to make up any tonnage not received in accordance with this section at the
Mine Price in effect when the tons are delivered to TVA.

 

3. Scheduling.

a. The coal shall be delivered under mutually agreed to shipping schedules. The
coal shall be delivered in approximately ratable monthly quantities, to the
extent practicable, taking into account each party’s loading and unloading
logistics, unexpected constraints in the day-to-day operations, and stockpile
management and storage capabilities. Accordingly, each party shall make
reasonable efforts to accommodate changes in delivery schedules requested by the
other party due to such events.

b. On or before thirty (30) days prior to the start of each calendar quarter,
TVA shall provide to Alliance in writing a quarterly updated delivery schedule
of TVA’s good faith estimate of monthly shipments that are to be scheduled for
the following calendar quarter (“Quarterly Forecast Delivery Schedule”). Within
five (5) business days following receipt of TVA’s Quarterly Forecast Delivery
Schedule, Alliance shall provide to TVA in writing Alliance’s good faith
estimate of shipments from the Approved Source Mines (as defined in Subsection
5.b.) to be made each month in the next calendar

 

Page 7



--------------------------------------------------------------------------------

quarter (“Quarterly Forecast Mine Source Delivery Schedule”). On or before ten
(10) calendar days prior to the month of delivery, Alliance shall provide in
writing to TVA the delivery schedule for the following month, which shall
contain TVA’s declared delivery schedule and Alliance’s declared shipments from
the Approved Source Mines (“Monthly Shipping Notice”). Upon receipt of said
Monthly Shipping Notice, unless otherwise changed by mutual agreement, TVA shall
accept and Alliance shall deliver the monthly installment quantities stated
therein, subject to and in accordance with the terms and conditions of this
contract. In the event that Alliance ships a quantity of coal in excess of the
monthly installment quantity and such excess quantity was not approved in
advance by TVA, TVA may, upon written notice to Alliance, require that such
excess amount be deducted from the quantities to be shipped during the following
or subsequent months.

c. Notwithstanding the foregoing provisions of Subsection(s) 3.a. and 3.b., TVA
shall be obligated to purchase and accept delivery of 5.0 million tons per
Contract Year and Alliance shall be obligated to sell and make delivery of
5.0 million tons per Contract Year, as such quantities may be adjusted pursuant
to other provisions of this contract.

d. Alliance agrees to load TVA’s carrier’s trains on arrival at Alliance’s
loading point in accordance with the terms and conditions of TVA’s applicable
rail transportation agreement(s), so long as such terms and conditions are
provided to Alliance in advance and are in accordance with industry standards.
Subject to Subsection 3.b., TVA maintains the right to coordinate all deliveries
under this contract and others for the purposes of establishing a uniform
delivery schedule for placement at Destinations and/or Receiving Plants.

 

Page 8



--------------------------------------------------------------------------------

e. Alliance shall coordinate with TVA’s rail carriers the loading of trains on
the dates established under the mutually agreed to delivery schedules set forth
in the Monthly Shipping Notice pursuant to Subsection 3.b. Alliance shall be
responsible for any demurrage that accrues at the loading point as provided in
Section 14, Transportation.

f. Alliance shall provide TVA with sixty (60) days advance written notice of the
holidays and vacation periods for its operations. TVA shall not schedule
deliveries during such periods, unless such deliveries are critical to the
prudent operation of the Receiving Plant(s).

 

4. Variations, Delays, and Interruptions in Deliveries Due to Circumstances of
Force Majeure.

a. Time of delivery is of major importance to TVA. Alliance shall immediately
notify TVA’s Contract Administrator of any expected deviation from the delivery
schedule established in accordance with Section 3, Scheduling, of this contract
and of the cause and extent of the deviation, except in the case of variations
in quantity from schedule of up to five percent (5%).

b. Subject to the conditions hereinafter stated, neither party shall be liable
to the other for failure to deliver or accept delivery of coal as provided for
in this contract if such failure was due to supervening causes beyond its
control and not due to its own negligence, and which cannot reasonably be
overcome by the exercise of due diligence. Such causes shall include by way of
illustration, but not limitation: acts of God or of the public enemy;
insurrection; riots; strikes; nuclear disaster; partial or total outages of
coal-fired units; floods; accidents; major breakdown of equipment or facilities
(including, but not limited to, emergency outages of equipment or facilities to
make repairs to avoid breakdowns thereof or damage thereto), such equipment and
facilities to include, but not limited to, power generation, unloading,
stock-out and preparation plant equipment; fires; industry-wide carrier delays
or shortages of carriers’ equipment; interruptions, delays, or suspensions of
transportation service(s) between the Approved Source Mines identified in
Section 5.b. and any TVA plant receiving coal hereunder; embargoes; orders or
acts of civil or military authority; industry-wide shortages of materials and
supplies or other uncontrollable circumstances which prevent the mining,
loading, transportation or delivery of coal by Alliance, including adverse
geological conditions, roof falls, roof and floor intrusions, geologic pressures
which trap equipment, underground flooding, aquifers and build-up of

 

Page 9



--------------------------------------------------------------------------------

methane gas, and any other events which cause unusual or material dangers or
unsafe working conditions at Alliance’s mine; the effects of Governmental
Imposition (as defined in Section 10) or compliance therewith; and delays in
Alliance’s ability to obtain mining permits, certificates and licenses. Nor
shall TVA be obligated to accept delivery of coal hereunder to the extent that
such causes wholly or partially prevent the unloading, stockpiling, preparing,
or burning of coal at a Destination or Receiving Plant or unit at such plant
that is receiving coal or scheduled to receive such coal at the time the cause
occurs, in which case TVA shall have no obligation to consign deliveries to
another destination or plant; provided, however, that if there is more than one
Destination or Receiving Plant for this contract at the time such cause occurs,
TVA shall be excused from taking delivery of only such coal as would have been
received or scheduled to have been received at the Destination or Receiving
Plant experiencing such cause based on the average weekly deliveries of coal
hereunder to such plant during the six (6) months preceding the cause. Nor shall
Alliance be obligated to deliver coal hereunder to the extent such causes wholly
or partially prevent the mining, processing or loading of coal at an Approved
Source Mine or Alternate Source that is delivering coal at the time the cause
occurs, in which case Alliance shall have no obligation to make deliveries from
another Approved Source Mine or Alternate Source; provided, however, that if
coal is being delivered from more than one Approved Source Mine or Alternate
Source at the time such cause occurs, Alliance shall be excused from delivery of
only such coal as would have been delivered from the affected source had the
Quarterly Forecast Mine Source Delivery Schedule then in effect remained in
effect throughout the period of interruption. Nor shall the refusal of either
party to settle a strike or labor dispute on terms other than it considers
satisfactory preclude the strike or dispute from being considered an excusable
cause. The party that did not claim force majeure (the “Non-claiming Party”)
shall have the right, but not the obligation, to require the other party to make
up any tonnage not delivered in accordance with this section. In the event such
tonnage is rescheduled at the Non-claiming Party’s election, the price shall be:
(i) the Mine Price in effect when the tons were originally scheduled to be
shipped if TVA is the Non-claiming Party, or (ii) the Mine Price in effect when
the tons are delivered to TVA if Alliance is the Non-claiming Party.

The foregoing notwithstanding, the following circumstances, whether or not
foreseeable, shall not be considered force majeure circumstances and shall not
excuse a party’s failure to

 

Page 10



--------------------------------------------------------------------------------

deliver or accept delivery of coal as provided for in this contract: TVA’s
ability to purchase coal at a price lower than the contract price; Alliance’s
ability to sell the coal at a price greater than the contract price.

Either party’s delays due to delays of its contractors or subcontractors (other
than for transportation services as specifically set forth in Section 4.b) will
not be excusable under this provision unless the delay of the contractor or
subcontractor was also due to causes beyond the control and without the
negligence of the contractor or subcontractor, such as the causes listed above.
The party failing to deliver or the party failing to take coal shall give
written notice to the other of such failure and furnish information as to the
cause and probable extent thereof within ten (10) calendar days after the
failure first occurs. Said ten-day (10-day) period shall begin with the day
following that on which delivery or acceptance of tonnage first becomes
deficient under the established delivery schedule. Failure to give such notice
and furnish such information within the time specified shall be deemed a waiver
of all rights under this provision with respect to tonnage scheduled for
delivery prior to the date such notice and information are actually furnished.

In the event of partial failure to deliver, take, or unload coal which is
excusable under this Subsection, the parties shall prorate deliveries or
receipts of coal in substantially the same proportion based upon contractual
commitments affected by the failure (e.g. a fifty percent (50%) reduction in
receiving or production capacity would result in a fifty percent (50%) reduction
in scheduled deliveries for each supplier or consumer). During the periods TVA
may experience such failures to take, unload, or burn coal, Alliance shall be
permitted to sell such coal normally intended for TVA. In the case of the period
during which Alliance may experience such failures to produce or deliver coal,
TVA may purchase replacement coal. The party experiencing such failure shall
correct such failure as soon as and to the extent reasonably practicable,
provided that such failure can be corrected without a commercially unreasonable
and significant capital expenditure. It is understood and agreed that whether a
force majeure circumstance shall be remedied by a significant capital
expenditure shall be entirely within the discretion of the party having the
difficulty.

If an event of complete force majeure persists for a continuous period of one
hundred eight (180) days, the party not claiming force majeure shall have the
option, upon ten (10) calendar days’ prior written notice, to terminate this
contract and the associated obligations of the parties

 

Page 11



--------------------------------------------------------------------------------

hereunder (other than payment obligations for prior performance hereunder). As
used in this paragraph a “complete force majeure” shall mean a failure of
Alliance to schedule and deliver or a failure of TVA to accept any coal tonnage
under this contract on account of a force majeure circumstance.

If the coal purchased hereunder is shipped to a blending/transloading facility
for incorporation into a Blended Product or Blended Products (as defined in
Subsection 2.c hereof), which Blended Product(s) is transported to more than one
TVA Receiving Plant (“Multiple Receiving Plants”), then the provisions of the
first paragraph of this Subsection 4.b shall be applied as follows: In the event
one or more of the Multiple Receiving Plants experiences a failure to take,
unload or burn a Blended Product due to causes identified in the first paragraph
of this Subsection 4.b, TVA shall determine the total Contract Quality Coal
Reduction, (as defined in Subsection 2.c hereof), and TVA may adjust downward
weekly deliveries hereunder on the basis of the ratio of the Contract Quality
Coal Reduction to the total quantity of Contract Quality Coal TVA has been
receiving hereunder weekly for the Blended Product(s) based on receipts during
the prior 30-day period. All provisions of this Subsection 4.b not inconsistent
with this paragraph shall apply in the case of Blended Products and Multiple
Receiving Plants. This paragraph shall not apply to excused failures to take
coal due to events that affect transportation, receipt, unloading, or handling
of coal prior to blending.

c. TVA, by providing at least thirty (30) days’ prior written notice to
Alliance, shall have the right to refuse any shipments otherwise scheduled for
delivery to a Destination or Receiving Plant during planned maintenance periods
at such Destination or Receiving Plant. Deliveries not made during such
maintenance periods shall, unless the parties otherwise mutually agree, be made
up within six (6) months following the month in which the maintenance period has
ended under mutually agreed to shipping schedules.

 

5. Source.

a. The source of coal delivered under this contract is of major importance to
TVA. The provisions of this contract pertaining to coal quality and quantity
requirements, price adjustments, federal and state legislation, and other
matters are directly related to the source of coal. As used in this Section 5,
“Source Area” shall mean the total coal reserve areas outlined in the Specific
Locations Map(s)

 

Page 12



--------------------------------------------------------------------------------

identified in Appendix A; provided, that, within the Source Area, only the
area(s) operated and controlled by Alliance and/or its affiliates is an
“Authorized Source” of coal for delivery under this contract.

b. The coal delivered under this contract shall be supplied from Alliance’s
Webster County Coal, LLC Mine, Warrior Coal, LLC Mine, Hopkins County Coal, LLC
Mine or White County Coal, LLC Mine (“Approved Source Mines”) at the terms and
conditions specified herein; provided, however, that the quantity of coal
supplied from the White County Coal, LLC Mine shall not exceed ****** tons in
any Contract Year. Alliance may request TVA’s approval to include any other
operation which presently or in the future is acquired, owned or controlled by
Alliance as an “Alternate Source”, which approval shall not be unreasonably
withheld. Prior to granting such approval and as a condition of obtaining TVA’s
approval with respect to an Alternate Source, TVA may require a plant-specific
test burn(s) of up to ****** tons of coal from such new source at any TVA plant
that would receive coal from such Alternative Source to ensure the new source
coal shall meet or exceed all of the quality specifications required under this
contract and to ensure that normal operations in conformance with the design
capabilities of each Receiving Plant can be readily and satisfactorily
accomplished with such coal. TVA shall be under no obligation to approve such
Alternate Source coal with respect to any TVA plant unless the coal from such
source is approved for use in such plant by the TVA manager of the plant to
which such coal is proposed to be delivered, which approval shall not be
unreasonably withheld. The price of coal delivered from an Alternate Source
shall be reduced, if necessary, so that TVA’s delivered cost of such coal at the
Destination shall not exceed the delivered cost per mmBtu for coal to be
supplied from the Approved Source Mines and shall meet all other terms and
conditions of this contract. TVA reserves the right to require Alliance to
furnish any information TVA deems necessary bearing on the ability of any
Alternate Source to meet the requirements of this contract.

c. Alliance shall immediately notify TVA in writing of any events affecting the
size or location of the Authorized Source(s) or Alternate Sources. All
Authorized Sources and Alternate Sources under this contract shall be in
compliance with the Federal Mine Safety and Health Act of 1977, as amended, all
state and federal reclamation laws, including the Surface Mining Control and
Reclamation Act of 1977, as amended, and regulations issued under such laws,
except for any non-compliance that does not materially impair Alliance’s ability
to perform its obligations under this Agreement. If Alliance

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 13



--------------------------------------------------------------------------------

fails to comply with this requirement, whether or not coal from such Authorized
Source or Alternate Source is then being delivered hereunder, TVA may exercise
its rights under Section 11, Remedies.

d. Alliance expressly assumes the risk that the Authorized Source(s), and/or
Alternate Source(s) approved by TVA under Subsection 5.b above, will permit the
production of coal in such quantities and of such quality as will meet the
requirements of this contract. Coal shall not be delivered from any other
source(s), or shipped from any other origin(s), or mined by any other
producer(s) or subcontractor(s).

 

6. Price.

a. All coal is sold hereunder f.o.b. railcar or truck at the loading facility at
the Approved Source Mine. TVA shall pay Alliance $****** for each ton of coal
purchased and delivered under this Contract, plus or minus such adjustments as
provided in this contract (the “Mine Price”), and provided that (i) the price
for coal delivered from the White County Coal, LLC Mine shall be the Mine Price
adjusted on an equivalent ****** Btu basis (e.g. Mine Price $****** X ****** Btu
÷ ****** Btu = $****** Mine Price for coal delivered from the White County Coal,
LLC Mine), and (ii) the price for ****** # SO2 coal shall be the greater of
(A) ****** of the then existing Mine Price or (B) the then existing Mine Price
less $****** per ton. For example, if the Mine Price is $****** per ton, TVA
shall pay Alliance $****** per ton, which is the higher of (A) ******% X $******
= $******, or (B) $****** - $****** = $******.

b. The then current Mine Price shall be increased by ******% per year commencing
on January 1, ****** and on each January 1 thereafter.

c. In addition to adjustments that shall be made pursuant to Section 6.b.,
commencing on January 1, ****** and on each January 1 thereafter (the
“Determination Date”), Alliance will determine the percentage change in the
index ****** (“******”) by comparing the average of the index values for the
****** calendar quarters preceding the Determination Date to the average of the
index values for the ****** calendar quarters preceding the Determination Date.
The then existing January 1 Mine Price shall either be (i) increased by the
percentage change in the ****** to the extent the percentage change exceeds
****** or (ii) decreased by the percentage change in the ****** to the extent
the percentage change is less than ******%.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 14



--------------------------------------------------------------------------------

d. 1.0 million tons of the annual contract quantity will be subject to an
automatic market price reopener every year commencing ****** through and
including ****** (each such year being a “Reopener Year”). During the period of
****** through ****** preceding the Reopener Year (“Notice Year”), the Parties
shall meet in good faith for the purpose of establishing the price for
1.0 million tons effective ****** of the Reopener Year. The new price shall not
be less than ******% or more than ******% of the then current Mine Price. Within
that limitation, the Parties intend that the price for the 1.0 million tons
effective ****** of the Reopener Year shall be the fair market price, f.o.b.
mine, that would be offered during the period of ****** through ****** of the
Notice Year for 1.0 million tons of ****** # SO2 coal produced from an
underground mine in the Illinois Basin to be delivered by rail commencing
effective ****** of the Reopener Year and continuing through a period comparable
to the then remaining contract term that applies to the 1.0 million tons for
which the new price is being established as provided below (the “Market Price”):

This price reopener provision and price determination methodology shall apply
irrespective of whether the Annual Contract Tonnage has or has not been reduced
or any price adjustments made pursuant to Subsection 2.b.

After a new price has been determined for the 1.0 million tons effective ******
of the Reopener Year and the Mine Price for the rest of the Annual Contract
Tonnage has been adjusted pursuant to Subsections 6.b and 6.c. and Subsection
2.b. if applicable, a weighted average price shall be

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 15



--------------------------------------------------------------------------------

calculated for the full Annual Contract Tonnage to be delivered in the Reopener
Year and shall be the Mine Price for that year and such Mine Price shall apply
to all coal deliveries for that year. For the sake of clarity and the avoidance
of all doubt, TVA and Alliance acknowledge and agree that the new market price
for the 1.0 million tons that is determined as a result of the automatic
reopener provisions of this Section 6 shall not result in the separate pricing
or billing at such new market price with respect to such 1.0 million tons of
coal and, instead, such new market price shall be used, and only used, as set
forth above to calculate a weighted average per ton price for the Annual
Contract Tonnage to be delivered during the Reopener Year, which average per ton
price shall be the Mine Price for that year. If the parties are unable to agree
on the new price for 1.0 million tons by ****** of the Notice Year, the
determination of the new price for the 1.0 million tons will be made as set
forth in Subsection 6.e.

e. If the parties are unable to agree on a new price by ****** of the Notice
Year as provided in Subsection 6.d, then on ****** of the Notice Year, each
party shall provide to the other in writing the party’s proposed price for the
1.0 million tons to be effective ****** of the Reopener Year (for each party,
its “Proposed Price”). Each party’s Proposed Price shall not be less than
******% or more than ******% of the then current Mine Price. At any time prior
to a decision by the arbitration panel as set forth below, either party may, by
written notice to the other party, accept the other party’s Proposed Price and
such Proposed Price shall be the price for 1.0 million tons used in the weighted
average calculation to determine the new Mine Price effective ****** of the
Reopener Year and the arbitration process shall be terminated.

If the parties are unable to agree on the new price, it shall be determined
through binding arbitration in the manner set forth herein. The arbitration
shall be conducted by a panel of three arbitrators, one arbitrator chosen by
TVA, one arbitrator chosen by Alliance, and the third arbitrator (the “Third
Arbitrator) chosen by the arbitrators selected by TVA and Alliance. The Third
Arbitrator shall be the chair of the panel. The arbitrators shall be
knowledgeable and experienced with the coal industry and with coal markets and
the Third Arbitrator shall meet the standards of the American Arbitration
Association with respect to impartiality and independence. The arbitrators
chosen by the parties may be non-neutral and need not meet any standards of
impartiality or independence. Neither party nor anyone

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 16



--------------------------------------------------------------------------------

acting on behalf of a party (including an arbitrator appointed by a party) shall
communicate with the Third Arbitrator or any candidate for the Third Arbitrator
without the presence of the other party. Each party shall select its arbitrator
by ****** of the Notice Year. If the arbitrators appointed by TVA and Alliance
have not chosen the Third Arbitrator by ****** of the Notice Year, then the
parties shall apply to the American Arbitration Association for appointment of
the Third Arbitrator.

Fifteen (15) days following the selection or appointment of the Third
Arbitrator, each party shall submit in writing to the arbitrators (with a copy
to the other party) any information it considers relevant to determination of
the Market Price along with a written statement setting forth the party’s
position and the party’s Proposed Price. Fifteen (15) days following any such
submittal by a party, the other party may submit to the arbitrators (with a copy
to the other party) a written response together with any additional information
the party considers relevant to determination of the Market Price. The
arbitrators shall consider only the written information submitted by the parties
and shall render their decision on or before ****** of the Notice Year. The
arbitrators shall select either the Proposed Price submitted by TVA or the
Proposed Price submitted by Alliance, whichever the arbitrators determine to be
closest to the Market Price.

The decision of the arbitrators shall be by majority vote (each of the three
arbitrators having one vote) and shall be final and binding, and each party
hereby consents to the entry of judgment by any court having jurisdiction in the
matter in accordance with the decision of the arbitrators. The price for the
1.0 million tons effective ****** of the Reopener Year and used in the weighted
average calculation to determine the new Mine Price shall be the Proposed Price
that is selected by the arbitrators.

Each party shall bear its own legal expenses and fees paid to its selected
arbitrator, and the fees of the neutral arbitrator and any other costs of
arbitration shall be shared equally between the parties.

f. In calculating the Mine Price pursuant to this Section 6, all percent change
calculations shall be at two decimal places and all cost per ton calculations
shall be at two decimal places. Illustrative examples of making adjustments to
the Mine Price pursuant to this Section 6 are set forth in Exhibit I, attached
hereto, and by reference, incorporated herein.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 17



--------------------------------------------------------------------------------

7. Sampling and Analysis:

Alliance Sampling/Alliance Analysis.

a. Alliance or third party collected samples shall be used for the quality
adjustment(s) for each quarter under Section 8, Adjustments for Quality,
provided all samples for such quarter meet all criteria below:

(1)****** percent (******%) of shipments shall have been sampled and analyzed in
accordance with the methods described in the latest published edition of the
Annual Book of ASTM Standards. Samples must have been collected utilizing
mechanical systems meeting ASTM D ******, Collection of a Gross Sample of Coal,
which have been shown to be free of statistically significant bias within the
past year. The bias testing procedure and precision used must be in accordance
with ASTM standards. Systems will be subject to a critical inspection according
to ASTM D****** at least every year.

(2) TVA shall have the right to approve any laboratory that performs analyses
hereunder, and the laboratory will be subject to inspection and/or audit prior
to approval, and annually thereafter if TVA elects to conduct such inspections
or audits at TVA’s expense. Analysis procedures used should be as follows unless
otherwise approved in writing by TVA:

 

Parameter

  

Method

Residual Moisture    ASTM D ****** Air Dry Moisture    ASTM D ****** Ash    ASTM
D ****** Sulfur    ASTM D ****** Btu    ASTM D ******

(3) Sample analysis (total moisture, ash, sulfur, and Btu) and other data
required by TVA to match data with shipment shall be provided to TVA in a format
approved by TVA.

(4) The lot size for each sample shall be by barge load for barge coal, by
trainload for rail coal, and by daily truck deliveries for truck coal.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 18



--------------------------------------------------------------------------------

(5) Analysis for each sample shall have been received by TVA by electronic data
interchange within seven (7) days of collection of said sample.

(6) The sampling system shall be located in an area acceptable to TVA such that
the sample collected for shipment is collected only from coal that is loaded for
said shipment.

b. In the event Alliance’s mechanical sampling system at an Approved Source Mine
is not operating due to mechanical, electrical, or operational failure, Alliance
shall immediately notify TVA in writing after which TVA shall have the right to
take samples and perform the quality analysis in accordance with the above
criteria under this Subsection 7.a. of the coal delivered during the period of
time that Alliance’s mechanical sampling system is not operational. If TVA does
not perform the sampling and analysis for coal delivered during the period which
Alliance’s sampling system is not operational, the analysis of such shipments
shall be deemed to be the weighted average analysis of the previous ******
shipments from such affected Approve Source Mine.

c. Alliance agrees to ensure that all sampling equipment is properly maintained
and adjusted so that each sample taken is proportionate and representative of
the coal delivered. TVA or its designated representative may, at any and all
times and without the necessity of providing prior notice to Alliance, observe
any sampling or sample preparation performed by Alliance. Alliance shall furnish
the results of bias tests on the sampling system within 30 days of the date of
such tests, and the results must be acceptable to TVA. The sample system shall
be bias tested (batch interval of all system components), and shown to be free
of statistically significant bias, at least every twelve (12) months.

d. Alliance shall divide such samples into at least three parts and place in
suitable airtight containers. Alliance will analyze the first part by Alliance’s
approved laboratory and electronically transmit the results to the Contract
Administrator and all other parties designated by the Contract Administrator
(TVA location or otherwise) once a week. Except as provided below, Alliance’s
analysis results obtained on this first part will be utilized by TVA to
determine whether or not the coal covered by the sample will be unloaded at the
Destination. TVA reserves the right not to unload coal until after all of the
appropriate analysis is received. Alliance shall be responsible for any
demurrage charges incurred by TVA as a result of Alliance’s failure to transmit
the analyses when and as required. TVA may reject coal

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 19



--------------------------------------------------------------------------------

based on these analyses in accordance with the terms of this contract. Within
twenty-four (24) hours of coal loading, Alliance shall have the second part
identified by such sample number analyzed by either Alliance’s approved
laboratory or an approved third-party laboratory. The analysis results obtained
from the second part shall supersede the first part sample results and will be
utilized for all contract purposes, including determining the price adjustment
required to compensate for the difference between the quality of the coal
actually shipped and the contract Typical Analysis. The third part (“referee
sample”) will be retained by Alliance, for a minimum of sixty (60) days, to be
analyzed in accordance with the criteria set forth in Subsection 7.a. by an
independent laboratory (to be agreed upon by TVA and Alliance) in the event of a
disagreement between the parties regarding the results obtained on either of the
other two parts. The results of the referee analysis will be conclusive for both
parties in regard to the analysis of the sample in question. The cost of any
such referee analysis shall be borne by the party that requested it.

 

8. Adjustment for Quality.

a. As used in this Section 8, a “Quarterly Average Value” shall mean the
weighted average value of the appropriate quality component determined from all
samples collected and analyzed in accordance with Section 7 during a calendar
quarter based on the tonnage represented by the samples collected and the
corresponding analysis.

b. For the coal accepted in each calendar quarter, an adjustment, calculated to
the nearest cent per ton and using the Mine Price, shall be applied to the
contract price to account for variations in the Quarterly Average Value for
as-received Btu/lb. compared to the Typical Analysis for as-received Btu. (See
Exhibit II for example of calculations.)

c. For the coal accepted in each calendar quarter, an adjustment, calculated to
the nearest tenth of a cent per ton at a rate of either (1) $ ****** per ton
(decrease) for each percentage point the Quarterly Average Value of ash (on an
as-received basis) exceeds the Typical Analysis for ash, or (2) $ ****** per ton
(increase) for each percentage point the Quarterly Average Value for ash (on an
as-received basis) is less than the Typical Analysis for ash, shall be applied
to the contract price. The calculation shall be prorated to cover any fractional
percentage. (See Exhibit I for example of calculations.)

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 20



--------------------------------------------------------------------------------

d. For the coal accepted in each calendar quarter, an adjustment, calculated to
the nearest tenth of a cent per ton at a rate of either (1) $ ****** per ton
(decrease) for each percentage point the Quarterly Average Value of moisture
exceeds the Typical Analysis for Moisture, or (2) $ ****** per ton (increase)
for each percentage point the Quarterly Average Value for Moisture is less than
the Typical Analysis for Moisture, shall be applied to the contract price. The
calculation shall be prorated to cover any fractional percentage. (See Exhibit I
for example of calculations.)

e. For coal accepted in each calendar quarter, an adjustment, calculated to the
nearest tenth of a cent per ton at a rate of either (1) $****** per ton
(decrease) for each tenth ( 1/10 ) of a pound per million BTUs the Quarterly
Average Value of sulfur dioxide exceeds the Typical Analysis for sulfur dioxide,
or (2) $****** per ton (increase) for each tenth ( 1/10) of a pound per million
BTUs the Quarterly Average Value for sulfur dioxide is less than the Typical
Analysis of sulfur dioxide, shall be applied to the contract price. The
calculation shall be prorated to cover any fractional amount tenth ( 1/10) of a
pound. (See Exhibit I for example of calculation).

f. Within forty five (45) days after the end of each calendar quarter, TVA shall
submit to Alliance a report showing the Quarterly Average Values and any
adjustments determined under this Section 8 of the contract. The number of tons
of coal received by TVA during the calendar quarter shall be multiplied by said
adjustments, and any resulting amount shall be paid promptly (or credited to the
extent of any offsetting debit) to the party to whom it is due. The assessment
of adjustments in accordance with the foregoing does not in any way impair TVA’s
rights under the contract or at law with respect to any failure by Alliance to
meet the Typical Analysis that gives rise to such adjustments.

 

9. Quality and Specifications.

a. All coal delivered under this contract will be ****** # SO2 coal, except that
TVA shall have the right, by providing Contractor at least 180 days prior
written notice, to require that up to ****** tons of the quantity during a
designated twelve month period be ****** # SO2 coal, which shall be delivered on
a monthly ratable basis during such twelve month period. TVA may give such
notice on more than one occasion during the term of the contract, but no part of
the affected twelve month periods may overlap.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 21



--------------------------------------------------------------------------------

b. All ******# SO2 coal delivered under this contract from the Webster County
Coal, LLC Mine, Warrior Coal, LLC Mine, or Hopkins County Coal, LLC Mine shall
conform to the following Typical Analysis on a quarterly average as determined
by sampling and analyses performed in accordance with Section 7, Sampling and
Analysis.

 

     GUARANTEE
AND TYPICAL
ANALYSIS1    

REJECTION/SUSPENSION

SPECIFICATIONS3

 

Lbs. of SO2 per million Btu2

   ******  lbs.   

Not more than

   ******  Lbs. 

Total Moisture

   ****** %   

Not more than

   ****** % 

Sulfur (as-received max.)

   ****** %   

Not more than

   ****** % 

Ash (as-received)

   ****** %   

Not more than

   ****** % 

Btu/lb. (as-received)

   ******      Not less than    ******   

Ash fusion temperature reducing atmosphere Initial

   ******  ºF    Not less than    ******   

Softening (H=W))

   ******  ºF   

Not less than

   ******  ºF 

Hemispherical (H= 1/2W)

   ******  ºF   

Not less than

   ******  ºF 

Fluid

   ******  ºF   

Not less than

   ******  ºF 

Volatile Matter (dry basis)

   ****** %   

Not less than

   ****** % 

Grindability (Hardgrove Index)

   ******     

Not less than

   ******   

Chlorine (dry basis)4

   ****** %   

Not more than

   ****** % 

 

(1) The Typical Analysis shall be used for the quality adjustments under
Section 8.

(2) At 97.5%.

(3) Failure to comply with any of these specifications, other than the Chlorine
specification, shall be a basis for rejections and suspensions or termination
pursuant to Subsections 9.f. and 9.g.

(4)

Determination of Chlorine, for Guarantee and Typical Analysis and for
Rejection/Suspension Specifications, shall be on a monthly weighted average
basis of all ******# SO2

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 22



--------------------------------------------------------------------------------

 

coal delivered, provided, however, TVA may reject any individual shipment for
which the chlorine (dry basis) exceeds ******% for shipments to any plants other
than Widows Creek, and for shipments to Widows Creek TVA may reject any
individual shipment for which the chlorine (dry basis) exceeds ******%.

c. All ******# SO2 coal delivered under this contract from the White County
Coal, LLC Mine shall conform to the following Typical Analysis on a quarterly
average as determined by sampling and analyses performed in accordance with
Section 7, Sampling and Analysis.

 

     GUARANTEE
AND TYPICAL
ANALYSIS1    

REJECTION/SUSPENSION

SPECIFICATIONS3

 

Lbs. of SO2 per million Btu2

   ******  lbs.   

Not more than

   ******  Lbs. 

Total Moisture

   ****** %   

Not more than

   ****** % 

Sulfur (as-received max.)

   ****** %   

Not more than

   ****** % 

Ash (as-received)

   ****** %   

Not more than

   ****** % 

Btu/lb. (as-received)

   ******      Not less than    ******   

Ash fusion temperature reducing atmosphere Initial

   ******  ºF    Not less than    ******   

Softening (H=W))

   ******  ºF   

Not less than

   ******  ºF 

Hemispherical (H= 1/2W)

   ******  ºF   

Not less than

   ******  ºF 

Fluid

   ******  ºF   

Not less than

   ******  ºF 

Volatile Matter (dry basis)

   ****** %   

Not less than

   ****** % 

Grindability (Hardgrove Index)

   ******     

Not less than

   ******   

Chlorine (dry basis)4

   ****** %   

Not more than

   ****** % 

 

(1) The Typical Analysis shall be used for the quality adjustments under
Section 8.

(2) At 97.5%.

(3) Failure to comply with any of these specifications, other than the Chlorine
specification, shall be a basis for rejections and suspensions or termination
pursuant to Subsections 9.f. and 9.g.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 23



--------------------------------------------------------------------------------

(4) Determination of Chlorine, for Guarantee and Typical Analysis and for
Rejection/Suspension Specifications, shall be on a monthly weighted average
basis of all ******# SO2 coal delivered, provided, however, TVA may reject any
individual shipment for which the chlorine (dry basis) exceeds ******% for
shipments to any plants other than Widows Creek, and for shipments to Widows
Creek TVA may reject any individual shipment for which the chlorine (dry basis)
exceeds ******%.

d. All ******# SO2 coal delivered under this contract shall conform to the
following Typical Analysis on a quarterly average as determined by sampling and
analyses performed in accordance with Section 7, Sampling and Analysis.

 

     GUARANTEE
AND TYPICAL
ANALYSIS1    

REJECTION/SUSPENSION

SPECIFICATIONS3

 

Lbs. of SO2 per million Btu2

   ******  lbs.   

Not more than

   ******  Lbs. 

Total Moisture

   ******     

Not more than

   ****** % 

Sulfur (as-received max.)

   ****** %   

Not more than

   ****** % 

Ash (as-received)

   ****** %   

Not more than

   ****** % 

Btu/lb. (as-received)

   ******      Not less than    ******   

Ash fusion temperature reducing atmosphere Initial Deformation

   ******  ºF    Not less than    ******   

Softening (H=W)

   ******  ºF   

Not less than

   ******  ºF 

Hemispherical (H= 1/2W)

   ******  ºF   

Not less than

   ******  ºF 

Fluid

   ******  ºF   

Not less than

   ******  ºF 

Volatile Matter (dry basis)

   ****** %   

Not less than

   ****** % 

Grindability (Hardgrove Index)

   ******     

Not less than

   ******   

Chlorine (dry basis)

   ****** %   

Not more than

   ****** % 

 

(1) The Typical Analysis shall be used for the quality adjustments under
Section 8.

(2) At 97.5%.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 24



--------------------------------------------------------------------------------

(3) Failure to comply with any of these specifications shall be a basis for
rejections and suspensions or termination pursuant to Subsections 9.f. and 9.h.

e. The coal as-received shall have a top size that falls within the range of
****** inches as a maximum and ****** inches as a minimum with not more than
****** percent (******%) of the product by weight being less than ****** inch,
and the majority of the product by weight being less than ****** inch and with
at least ****** percent (******%) of the product larger than ****** mesh. Such
sizes shall be determined by using screens with square openings. Coal shall not
exhibit a temperature in excess of ******oF, and it shall be substantially free
from mining impurities and scrap such as drill bits, pieces of scrap metal or
plate, plastic, rubber, rope, cloth, wire, cable, bone, slate, earth, rock,
pyrite, wood, or water, that can be kept out or removed with the exercise of
reasonable care during mining, preparation, and loading. It shall be loaded in a
manner that will ensure reasonably uniform consistency as to size and quality
and shall not contain slurry pond material (washer tailings), gob pile material
(mine refuse), petroleum-coke, oxidized coal, or blends of such materials, or
create excessive amounts of dust during the unloading and transferring to
storage.

f. If any shipment of coal delivered fails to meet any of the applicable
Rejection/Suspension Specifications in Subsection(s) 9.b., 9.c., or 9.d. on the
basis of laboratory analysis or the requirements of Subsection 9.e. on the basis
of visual inspection, or if the chlorine specification for any shipment of
******# SO2 coal to any plants other than Widows Creek exceeds ******% (dry
basis), or if the chlorine specification for any shipment of ******# SO2 coal to
Widows Creek exceeds ******% (dry basis), TVA may reject the shipment of coal at
the source, loading point, Destination, or Receiving Plant prior to unloading.
TVA’s acceptance of any amount of coal which does not meet these requirements
shall not constitute a waiver of any right which TVA may have under this
contract or as provided by law on account of the delivery of such coal. In case
of rejection of any coal in accordance with this section, TVA will immediately
notify Alliance of the rejection and of the cause of rejection. In the case of
nonconforming coal rejected after loading, unless the cause for rejection is
corrected, Alliance shall promptly remove the coal from the carrier’s equipment
or from TVA premises, as the case may be, at Alliance’s expense. Alliance shall
reimburse TVA for any additional transportation costs, demurrage, equipment
repair or replacement costs, or handling expenses incurred by TVA in connection
with any

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 25



--------------------------------------------------------------------------------

such rejection or on account of receipt of such nonconforming coal. TVA shall
not be under any obligation or liability to assist Alliance in any corrective
actions required to remedy the cause for rejection.

g. If any ****** shipments of coal delivered in any rolling thirty (30) day
period fail to meet any of the applicable Rejection/Suspension Specifications
stated in Subsection(s) 9.b. or 9.c. (except chlorine) or the requirements of
Subsection 9.e. (whether rejected by TVA or not), or the monthly weighted
average chlorine (dry basis) for all ******# SO2 coal exceeds ******%, TVA shall
have the right to refuse to accept further deliveries of ******# SO2 coal from
any or all mine sources authorized under the contract until Alliance provides
assurance reasonably satisfactory to TVA that Alliance will comply with the
Rejection/Suspension Specifications and the Subsection 9.e. requirements. TVA
will immediately notify Alliance, in writing, of the suspension and the cause of
suspension. Alliance’s assurance must be given in writing within fourteen
(14) days after TVA gives notice to Alliance of the beginning of such
suspension. If Alliance fails to provide such satisfactory assurance within the
time specified or provides such assurance but does not correct the deficiencies
that resulted in Alliance’s failure to comply with any of the
Rejection/Suspension Specifications or the requirements of Subsection 9.e.
within fourteen (14) days after giving such assurance, TVA may then terminate
Alliance’s right to make further deliveries under this contract. However, if TVA
has suspended Alliance’s right to make further deliveries under the above
provision ****** times during any twelve-month period, TVA shall have the
immediate right, at its option, upon the ****** such violation occurring within
any twelve (12) month period following the ****** such violation, to terminate
Alliance’s right to make further deliveries under this contract. Alliance shall
be responsible for all costs incurred by TVA resulting from Alliance’s failure
to comply with the contract requirements and TVA’s remedy for any resulting
deficiency in deliveries shall be in accordance with Section 11, Remedies.

h. If any ****** shipments of coal delivered in any rolling thirty (30) day
period fail to meet any of the applicable Rejection/Suspension Specifications
stated in Subsection(s) 9.d (whether rejected by TVA or not), TVA shall have the
right to refuse to accept further deliveries of ******# SO2 coal from any or all
mine sources authorized under the contract until Alliance provides assurance
reasonably satisfactory to TVA that Alliance will comply with the
Rejection/Suspension Specifications stated in

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 26



--------------------------------------------------------------------------------

Subsection(s) 9.d. TVA will immediately notify Alliance, in writing, of the
suspension and the cause of suspension. Alliance’s assurance must be given in
writing within fourteen (14) days after TVA gives notice to Alliance of the
beginning of such suspension. If Alliance fails to provide such satisfactory
assurance within the time specified or provides such assurance but does not
correct the deficiencies that resulted in Alliance’s failure to comply with any
of the Rejection/Suspension Specifications stated in Subsection(s) 9.d within
fourteen (14) days after giving such assurance, TVA may then terminate
Alliance’s right to make further deliveries of ******# SO2 coal during the
remaining nominated delivery period. Alliance shall be responsible for all costs
incurred by TVA resulting from Alliance’s failure to comply with the contract
requirements and TVA’s remedy for any resulting deficiency in deliveries shall
be in accordance with Section 11, Remedies.

i. If the normal operations in conformance with the design capabilities of a
Receiving Plant cannot be accomplished with the coal delivered hereunder,
although the coal complies with the quality and size requirements of this
Section 9, TVA may (i) if such Receiving Plant is the only fossil plant
receiving coal hereunder, then terminate Alliance’s right to make further
deliveries, and this contract shall be canceled without further obligation or
liability to either party (other than payment obligations for prior performance
hereunder); or (ii) if there is more than one Receiving Plant receiving coal
hereunder, then reduce the schedule of deliveries and the Annual Contract
Tonnage under the contract by the amount that otherwise would have been received
at the affected Receiving Plant for the remainder of the contract term . In the
event of such a termination or reduction in deliveries and reduction of the
Annual Contract Tonnage, Alliance shall have the right of first refusal to
supply any replacement coal.

 

10. Contract Price Adjustments

a. The then current adjusted Mine Price of coal delivered under this contract as
specified in Section 6, Price will be subject to adjustment under this
Section 10.

b. ******

If the Governmental Imposition occurs after ****** and if the Governmental
Imposition directly increases or decreases the cost of supplying coal to TVA
hereunder, either party may provide written

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 27



--------------------------------------------------------------------------------

notice of such Governmental Imposition to the other party, including (i) a
description of the Governmental Imposition; (ii) an explanation of the effect of
the Governmental Imposition on the cost of supplying coal under this Agreement,
including but not limited to the cost increase impact of lost productivity due
to complying with a Governmental Imposition; (iii) the identification of the
effective date of the increase or decrease in cost; and (iv) accurate and
detailed information, including any computations or data, reasonably necessary
to substantiate the resulting increase or decrease to the Mine Price, and the
Mine Price shall be so increased or decreased as of the effective date of the
increase or decrease in cost and shall remain in effect until a new Mine Price,
determined pursuant to Section 6 after the effective date of such increase or
decrease, becomes effective. ****** Any increase or decrease adjustment made
under the provisions of this Subsection 10.b. shall be calculated separately on
a cents per ton basis at two decimal places. Any adjustment made pursuant to the
provisions of this Section 10 shall be subject to TVA’s verification and audit
as provided in Section 21 of this contract.

c. ******

d. ******

e. Any price increase(s) under this Section 10 shall not include payment for any
portion of: Alliance’s general and administrative expenses or other corporate
and overhead expenses, or indirect costs or expenses; legal expenses; fines for
violation of any law or regulation; any taxes, fees, or assessments not levied
directly on the mining or production of coal; or costs of or related to any
Federal, State, or local sales taxes, use taxes, income taxes, property taxes,
franchise or privilege taxes, employment taxes, gross receipts taxes, ad valorem
taxes (on real and personal property).

f. Alliance agrees that, in the event TVA reimburses Alliance under this
Section 10 for a cost incurred by Alliance and it is later determined that
Alliance is entitled to recover such cost from a third party, at TVA’s written
request, Alliance shall use reasonable efforts to recover such cost and upon
such recovery shall reimburse TVA for amounts previously paid by TVA based on
said cost. Reasonable costs incurred by Alliance in pursuing such recovery at
TVA’s request shall be reimbursed by TVA; provided that where Alliance and/or
other purchasers from Alliance also receive a benefit from pursuing such
recovery, the cost thereof shall be equitably shared.

g. ******

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 28



--------------------------------------------------------------------------------

11. Remedies.

a. This Subsection 11.a. does not apply to a situation where another contract
provision provides a different procedure, such as Subsection(s) 9.f., 9.g., 9.h.
and 9.i., Subsections 11.b. and 11.c., and Section 15. If either party in good
faith believes that the other has failed to comply with any term or condition of
this contract, the party shall give the other oral notice, to be followed by
written confirmation, of any such violation.

(i) If Alliance fails to correct a curable contract violation within ten
(10) days of first notice, TVA shall have the right to suspend Alliance’s right
to make further deliveries until Alliance provides adequate assurance to TVA
that Alliance will comply with all provisions of this contract, such assurance
to be given in writing within ten (10) days after such suspension. If Alliance
fails to provide such adequate assurance within the time specified or timely
provides such satisfactory assurance but Alliance does not correct the curable
contract violation(s) within ten (10) days after giving such assurance, TVA
shall have the right, but not the obligation, to terminate Alliance’s right to
make further deliveries under this contract.

(ii) In the case of a contract violation by Alliance that is not curable
(including, but not limited to, violations of Section 5, Source, of this
contract or of Section 26, Officials Not to Benefit, upon providing notice as
described above, TVA shall have the immediate right, but not the obligation, to
terminate, or suspend for up to thirty (30) days, Alliance’s right to make
further deliveries under this contract. If TVA suspends Alliance’s right to make
further deliveries, then, upon expiration of said thirty-day period, TVA shall
either direct Alliance to continue performance of this contract or terminate
Alliance’s right to make further deliveries.

(iii) If TVA fails to correct a curable contract violation within ten (10) days
of written notice, Alliance shall have the right to suspend TVA’s right to
receive further deliveries until TVA provides adequate assurance to Alliance
that TVA will comply with all provisions of this contract, such assurance to be
given in writing within ten (10) days after such suspension. If TVA fails to
provide such adequate assurance within the time specified or timely provides
such satisfactory assurance but TVA does not correct the curable contract
violation(s) within ten (10) days after giving such assurance,

 

Page 29



--------------------------------------------------------------------------------

Alliance shall have the right, but not the obligation, to terminate TVA’s right
to receive further deliveries under this contract.

b. If in any Contract Year, Alliance fails to schedule or deliver the annual
contract quantity of coal hereunder and such failure is not excused pursuant to
Subsection 4.b. or by TVA’s failure to perform, the following shall apply:

 

  (i) if the deficiency resulting from such failure is less than or equal to
five percent (5%) of the annual contract quantity, it shall be scheduled and
delivered in the following Contract Year at the Mine Price in effect during the
Contract Year of such deficiency;

 

  (ii) if the deficiency resulting from such failure is greater than five
percent (5%) but less than or equal to fifteen percent (15%) of the annual
contract quantity, TVA shall have the right to recover damages for such failure
as provided in Subsection 11.d. based on the full amount of the deficiency; and

 

  (iii) if the deficiency resulting from such failure is greater than fifteen
percent (15%) of the annual contract quantity, TVA shall have the right to
exercise the remedies provided in Subsection 11.a. and recover damages as
provided in Subsection 11.d.

The remedies provided in this Subsection 11.b. and Subsection 11.d. shall be
TVA’s sole and exclusive remedies for Alliance’s unexcused failure to deliver
the quantity of coal required under this contract.

c. If in any Contract Year, TVA fails to schedule or accept the annual contract
quantity of coal hereunder and such failure is not excused pursuant to
Subsection 4.b. or by Alliance’s failure to perform, the following shall apply:

 

  (i) if the deficiency resulting from such failure is less than or equal to
five percent (5%) of the annual contract quantity, it shall be scheduled and
delivered in the following Contract Year at the Mine Price in effect during the
Contract Year of such deficiency;

 

  (ii) if the deficiency resulting from such failure is greater than five
percent (5%) but less than or equal to fifteen percent (15%) of the annual
contract quantity, Alliance shall have the right to recover damages for such
failure as provided in Subsection 11.e. based on the full amount of the
deficiency; and

 

Page 30



--------------------------------------------------------------------------------

  (iii) if the deficiency resulting from such failure is greater than fifteen
percent (15%) of the annual contract quantity, Alliance shall have the right to
exercise the remedies provided in Subsection 11.a. and recover damages as
provided in Subsection 11.e.

The remedies provided in this Subsection 11.c. and Subsection 11.e. shall be
Alliance’s sole and exclusive remedies for TVA’s unexcused failure to accept
delivery of the quantity of coal required under this contract.

d. Subject to Subsection 11.f., Alliance shall be responsible for all costs or
damages incurred by TVA resulting from Alliance’s failure to comply with the
contract requirements. TVA may, at its option, purchase in the open market or by
contract or otherwise procure coal to replace all or any part of that which
Alliance has failed to deliver, except as provided in Subsection b. of
Section 4, Variations, Delays, and Interruptions in Deliveries Due to
Circumstances of Force Majeure, or that as to which Alliance’s right to deliver
was terminated or suspended. Alliance shall be liable to TVA for the excess cost
occasioned by such purchase(s) and any other loss or damage caused by Alliance’s
breach of the contract, including, but without limitation to, liability incurred
by TVA with respect to the transportation or other handling of the coal. In
addition to all other means of recovery, TVA may deduct any such excess costs
and damages from any amount otherwise due Alliance under this contract or
otherwise.

Unless TVA determines that the following method of calculating damages is not
practical and TVA notifies Alliance in writing that TVA’s damages will be
calculated in some other commercially reasonable manner, (1) the weighted
average price of the offered coal used for replacement coal purposes (of
comparable quality under one or more contracts) which TVA purchases at the next
awarding of term or spot contracts for delivery to the Receiving Plants as would
be required to replace coal which was scheduled for delivery under this contract
after the date Alliance’s right to make deliveries under this contract was
terminated shall be deemed to be the price of coal purchased as replacement coal
for Alliance’s account; and (2) for unexcused deficiencies occurring before
termination or contract expiration, the weighted average price of coal (of
comparable quality under one or more contracts) which TVA receives under spot
contracts in the week following each such deficiency (or if none, then the first
sale under spot contract following each such deficiency), for delivery to any
plant in the TVA system, as

 

Page 31



--------------------------------------------------------------------------------

equals the quantity of Alliance’s deficiency shall be deemed to be the price of
coal purchased as replacement coal for Alliance’s account. If no spot coal was
purchased before contract termination or expiration, TVA shall determine damages
for all unexcused deficiencies in the manner provided in item (1) above, whether
such deficiencies accrued before or after termination or expiration. The
remedies provided in Subsection 11.b. and this Subsection 11.d. shall be TVA’s
sole and exclusive remedies for Alliance’s unexcused failure to deliver the
quantity of coal required under this contract.

e. Subject to Subsection 11.f., TVA shall be responsible for all costs or
damages incurred by Alliance resulting from TVA’s failure to comply with the
contract requirements. Alliance may, at its option, sell in the open market or
by contract or otherwise sell all or any part of the coal which TVA has failed
to purchase, except as provided in Subsection b. of Section 4, Variations,
Delays, and Interruptions in Deliveries, or that as to which TVA’s right to
purchase was terminated or suspended. TVA shall be liable to Alliance for the
loss occasioned by such sale(s) and any other loss or damage caused by TVA’s
breach of the contract, including, but without limitation to, liability incurred
by Alliance with respect to the transportation or other handling of the coal. In
addition to all other means of recovery, Alliance may deduct any such excess
costs and damages from any amount otherwise due TVA under this contract or
otherwise.

Unless Alliance determines that the following method of calculating damages is
not practical and Alliance notifies TVA in writing that Alliance’s damages will
be calculated in some other commercially reasonable manner, (1) the weighted
average price of coal (of comparable quality under one or more contracts) which
Alliance sells at the next awarding of term or spot contracts for the sale of
coal as would be required to replace coal which was scheduled for delivery under
this contract after the date TVA’s right to purchase coal under this contract
was terminated shall be deemed to be the price of coal sold as replacement coal
for TVA’s account; and (2) for unexcused deficiencies occurring before
termination or contract expiration, the weighted average price of coal (of
comparable quality under one or more contracts) which Alliance sells under spot
contracts in the week following each such deficiency (or if none, then the first
sale under spot contract following each such deficiency), shall be deemed to be
the price of coal sold as replacement coal for TVA’s account. If no spot coal
was sold before contract termination or expiration, Alliance shall determine
damages for all unexcused deficiencies in the manner

 

Page 32



--------------------------------------------------------------------------------

provided in item (1) above, whether such deficiencies accrued before or after
termination or expiration. The remedies provided in Subsection 11.c. and this
Subsection 11.e. shall be Alliance’s sole and exclusive remedies for TVA’s
unexcused failure to accept delivery of the quantity of coal required under this
contract.

f. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL, INDIRECT, OR
CONSEQUENTIAL DAMAGES ARISING OUT OF THE PERFORMANCE OR NON-PERFORMANCE OF THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOSS OF PROFITS OR OVERHEAD, WHETHER
BASED UPON BREACH OF CONTRACT, NEGLIGENCE OR OTHER LEGAL THEORY, AND REGARDLESS
OF THE FAULT OR THE CONCURRENT NEGLIGENCE OF THE PARTIES.

 

12. Notices.

Unless otherwise provided for in the contract, any contractual notice required
to be given to either party shall be given by registered, certified, or
first-class mail, electronic facsimile, or e-mail, or overnight private delivery
service (e.g., FedEx) to the intended party at the following address or at such
changed address as may from time to time be designated in a notice similarly
delivered or mailed. Notice by registered, certified, or first-class mail shall
be deemed to have been received three (3) business days following the day it was
sent, subject to confirmation of successful delivery. Notice by overnight
private delivery service (e.g., FedEx) shall be deemed to have been received on
the first business day following the day it was sent, subject to confirmation of
successful delivery. Notice by electronic facsimile or e-mail shall be deemed to
have been received by the close of the business day on which it was transmitted
(unless transmitted after close of the business day of the recipient in which
case it shall be deemed received at the close of the next business day) or such
earlier time as is confirmed by the receiving party. Communications by
electronic facsimile or e-mail shall be confirmed by depositing, within two
business days following the day the communication was sent by electronic
facsimile or e-mail, a copy of the same in the post office for transmission by
registered, certified, or first-class mail, or provided to a private overnight
delivery service (e.g., FedEx), in an envelope properly addressed as follows:

 

Page 33



--------------------------------------------------------------------------------

In the case of Alliance to:   

General Manager – Contract Administration

Alliance Coal, LLC

1717 South Boulder Avenue-Suite 400

Tulsa, Oklahoma 74119-4886

   Phone:                                918-295-7619          Electronic
facsimile:         918-295-7360          E-mail: brad.shellenberger@arlp.com   
In the case of TVA to:   

Contract Administrator- Connie Gazaway

Tennessee Valley Authority

Fossil Fuels

1101 Market Street, MR 2A-C

Chattanooga, Tennessee 37402-2801

   Phone:                                423-751-3247          E-mail:
csgazaway@tva.gov   

Notice sent by electronic facsimile or e-mail shall remain valid even if the
same is not confirmed by the dispatch of a mailed or overnight private delivery
service copy of such communication, provided the receipt of such e-mail or
electronic facsimile communication is confirmed by the receiving party.

Either party may, by written notice to the other, change the representative or
the address to which such notices and communications are to be sent.

 

13. Shipping Notices.

a. For all coal shipped under this contract, Alliance shall forward to the
Contract Administrator and all other parties (TVA location or otherwise) as
designated by the Contract Administrator a daily notification as to coal
shipped. This shipping notice must include the contract number, Release number,
traffic control numbers, railcar/barge/truck numbers, origin, name of mine, size
of coal, shipping date, and such other relevant information as TVA may from time
to time require. TVA shall have the right to require Alliance to transmit all of
the above-referenced information via electronic data transfer direct to TVA’s
computer system. Alliance’s system must be compatible with TVA’s computer
system.

 

Page 34



--------------------------------------------------------------------------------

b. Alliance must take whatever steps are necessary to ensure that shipping
notices are received by the Contract Administrator and all other parties as
designated by the Contract Administrator at least 48 hours prior to arrival of
the coal at the Destination. The Destination will not unload coal until a
correct shipping notice is received, and Alliance will be responsible to carrier
or TVA for any demurrage charges resulting from delays due to late or incomplete
notification.

 

14. Transportation.

a. Transportation and cost of transportation from the f.o.b. point of sale to
the Destination shall be the responsibility of TVA. Title to the coal and risk
of loss and damage shall pass to TVA at the f.o.b. origin point of sale. TVA
reserves the right to specify reasonable limitations on the type and size of
transportation equipment, the method of transportation (including trainload lots
where lots are necessary to provide the lowest transportation rate possible),
and the exact routing to be used. TVA may reject any shipment made in disregard
of such specifications.

b. For all coal to be delivered hereunder, it shall be Alliance’s responsibility
to load the coal into carrier’s rail cars and to furnish loading devices which
shall be suitable and fit for the purpose. Alliance shall be governed by
carrier’s instructions regarding the height and distribution of the load, weight
of cargo, and other instructions which carrier deems necessary for safe
transportation. Alliance shall allow carrier’s inspection of loaded equipment to
assure compliance with carrier’s loading instructions.

c. For all coal shipped, it shall be Alliance’s responsibility to visually
inspect the transportation equipment prior to each loading and ascertain that
the equipment is empty and suitable for loading. Any equipment found
mechanically unsound for loading or contaminated with material shall not be
loaded. Alliance shall not load any railcars with open doors. Alliance shall be
responsible for all costs incurred by TVA, including the cost of any coal lost
in transit, resulting from Alliance’s failure to comply with these requirements.

d. For all coal purchased for delivery by rail, Alliance shall be responsible
for loading each car to the appropriate capacity as required by the rail
carrier. In addition, each trainload shipment tendered under this contract shall
be loaded to the minimum trainload weight as required by the

 

Page 35



--------------------------------------------------------------------------------

rail carrier. Alliance’s account will be charged with any charges assessed to
TVA because of Alliance’s failure to observe any minimum weight loading
requirements. The gross weight of each car shall not exceed the maximum allowed
by the carrier. If cars are found to be loaded in excess of such maximum, it
shall be Alliance’s responsibility to correct the load at Alliance’s expense,
including but not limited to, Alliance’s payment to the carrier of a per car
switching charge, as well as any demurrage charges which may accrue while the
car or cars await correction in load.

e. For all coal purchased hereunder, Alliance shall be responsible for any
demurrage that accrues at any loading point as a result of Alliance not being
prepared to load the coal. The carrier shall invoice Alliance and Alliance shall
pay said carrier for all origin demurrage charges which accrue at the loading
point(s). Alliance agrees to comply with the terms and conditions of TVA’s rail
transportation agreement(s) with respect to loading, so long as such terms and
conditions are provided to Alliance in advance and are in accordance with
industry standards.

f. The explicit obligation of this contract is that it will be performed in
accordance with all applicable laws. Therefore, transportation of coal by
Alliance to rail loading facilities shall comply with applicable highway laws
and regulations governing the weight of vehicles. If Alliance fails to comply
with such laws or regulations, TVA shall have the same rights provided under
Section 9, Quality and Specifications, for failure to meet the requirements
thereof, including but not limited to the right to reject coal delivered in
overweight trucks. To insure compliance with this provision and to help protect
the roads and highways, TVA may require that Alliance furnish a copy of the
“certified” truck weight ticket. Regardless of the actual weight of any truck
coal received, the maximum gross weight that can be recorded for a single truck
will be limited to the applicable maximum weight enforced by law. Any weight
exceeding that maximum weight may be deducted from the total weight of coal used
for payment purposes.

g. TVA reserves the right to ship to any plant or other location any coal
purchased hereunder. For coal purchased f.o.b. railcar, TVA may, by giving prior
written notice to Alliance as soon as possible but not later than thirty
(30) days in advance, change the transportation mode of delivery and/or direct
deliveries to another location, and if such change in mode causes an increase or
decrease in loading costs borne by Alliance in performing this contract, an
adjustment shall be made in the contract

 

Page 36



--------------------------------------------------------------------------------

price to reflect the changes in such costs. TVA may change the Destination or
Receiving Plant at any time without the necessity of providing notice to
Alliance, although prior written notice shall be provided at least thirty
(30) days in advance if the transportation mode of delivery is changed.

h. Alliance shall make commercially reasonable efforts to treat the coal with
freeze control agents or other additives as directed by TVA. TVA shall reimburse
Alliance for the actual cost of materials, plus ten percent as reimbursement for
application costs, as applicable for application of the freeze control agents or
other additives.

i. Alliance warrants that it shall have good and marketable title to coal and
shall provide such coal to TVA, free and clear of all claims, liens, security
interests, encumbrances, or an interest therein or thereto by any person arising
prior to the transfer of title to TVA. Alliance shall indemnity, defend, and
hold harmless TVA from any and all claims arising from the failure of this
warranty.

 

15. Payments, Invoices.

Payments under this contract are subject to the provisions of the Prompt Payment
Act (31 U.S.C. Sections 3901-3907). Payments as are provided for in the contract
or by law will be made by Electronic Fund Transfer (EFT). EFTs will be made not
more than thirty (30) calendar days after the later of (1) receipt of a proper
invoice(s) by TVA at the Accounts Payable Department, P.O. Box 15500, Knoxville,
Tennessee 37901-5500 or (2) receipt and unloading of the coal at the
Destination. In preparing invoices, Alliance shall multiply the number of tons
delivered by the Mine Price applicable at the f.o.b. point of delivery plus or
minus any adjustments that have been made effective under contract provisions.

For purposes of this provision only, “proper invoice” shall mean a numbered and
dated invoice containing the complete name of Alliance, agent’s name (if any),
contract number, Release number, Destination, total amount due, correct weights
(as defined below), traffic control number, shipping date, mine at which the
coal was produced, together with any documentation required to be submitted
therewith by any other provision of the contract.

For freeze conditioning invoices, or invoices for anything other than the tons
delivered at the Mine Price, the invoices should be mailed, faxed, or e-mailed
to the Contract Administrator using the notification information in Section 12.

 

Page 37



--------------------------------------------------------------------------------

16. Weights.

Coal will be weighed or measured by TVA, Alliance, or independent laboratory
technician (using scales or other appropriate method approved by TVA) at the
location where samples are collected for payment purposes. Except as
specifically provided below, Alliance-provided weights will be used for contract
purposes where this contract provides that Alliance samples are used for payment
purposes, and TVA’s weights will be used for contract purposes when this
contract provides that TVA’s samples are used for payment purposes. When
Alliance-provided weights are used, said weight will be reported to TVA by
electronic facsimile or as designated by the Contract Administrator for each
shipment of coal hereunder. TVA shall have the right to have a representative
present, at TVA’s sole risk and expense, at any and all times and without the
necessity of providing prior notice to Alliance, during TVA loadings to observe
determination of weights. Alliance shall notify TVA immediately upon the
occurrence of inaccurate weighing or absence of actual weighing. Alliance shall
confirm such notification in writing to TVA within seven (7) working days of the
date of each such occurrence. Such confirmation shall identify each affected
coal shipment by contract number, Release number, shipping point, traffic
control number, shipping date, and car/barge/truck number(s). Alliance’s account
shall be adjusted for any coal inaccurately weighed, or not weighed, such
adjustment to be made at whatever time such occurrence(s) becomes known to TVA.

All scales and weighing devices used by Alliance to determine the governing
weight of coal shall be certified by the appropriate regulatory authority or a
railroad and shall be material tested annually by an independent third party at
Alliance’s expense. Such scales and weighing devices shall comply with the
National Institute of Standards and Technology Handbook 44 and shall be
installed, maintained, and operated according to manufacturers’ recommendations.

If Alliance-provided weights are to be used, and Alliance fails to provide
proper weights, TVA weights will be the means by which the weight of coal sold,
delivered, and purchased hereunder shall be determined. Alliance shall reimburse
TVA for any cost or expense charged to or incurred by TVA as a result of the
absence of proper weights from Alliance, and TVA may elect to have TVA’s
sampling and analysis govern for quality adjustment purposes as to any coal not
properly weighed by Alliance.

 

Page 38



--------------------------------------------------------------------------------

While TVA may not undertake to weigh all coal received, it may at its option
check weigh any coal received. In the event invoiced weights exceed TVA weights
by more than one and one-half percent (1.5%) per month, TVA’s weights will
govern.

Scale tests shall be performed more often than annually if reasonably requested
by TVA. TVA shall be responsible for the cost of additional (more than annual)
requested tests unless the results thereof show that the scale failed to conform
to certification standards, in which event Alliance shall be responsible for
such costs.

If Alliance’s weighing devices or methods are determined by said independent
third party to be in error over 0.5%, an appropriate adjustment shall be made,
either upward or downward, to the affected weights and related invoices and
payments. Such adjustments shall be made retroactively to a date midway between
the date on which the weighing devices were last tested and calibrated and the
date on which the inaccuracy in weighing methods or devices was first questioned
and prospectively until the date on which the weighing methods and devices are
corrected.

If scales at the applicable mine determine the weight for less than all of the
railcars in a single trainload lot, then the average railcar weight for the last
three trainload lots to TVA, for trains that contained railcars all of the same
capacity as the unweighed cars, shall be determined by dividing the trainload
lots’ weight by the number of railcars in the trainload lots. The average
railcar weight shall be multiplied by the number of railcars in the unweighed or
partially unweighed trainload lot to determine the trainload lot weight.

 

Page 39



--------------------------------------------------------------------------------

17. Contract Administrator/Contracting Officer.

The Manager of Coal Acquisition and Supply has designated the Contract
Administrator who administers this contract for TVA to act on behalf of TVA for
all purposes in the administration of this contract, such designation to
continue until revoked or modified by the Manager of Coal Acquisition and
Supply. The Contract Administrator shall serve as TVA’s “Contracting Officer”
with respect to matters arising under terms of this contract that provide for
action by the Contracting Officer.

 

18. Governing Law and Venue.

a. TVA is a corporate agency and instrumentality of the United States and this
Contract shall be governed by and construed under Federal law. In the event
Federal law does not provide a rule of decision for any particular disagreement,
the law of the State of Tennessee shall apply; provided, however, in no event
shall Tennessee’s choice of law provisions apply. Unless otherwise agreed in
writing, the parties shall continue to perform their obligations under this
contract during the pendency of any dispute and shall not interfere with,
restrict, or discourage such continuing performance, and shall continue to make
undisputed payments in accordance with the terms of this contract.

b. The parties will use their best efforts to resolve disputes informally at the
lowest possible levels of decision making, and consensual alternative dispute
resolution processes may be used. The parties agree that any lawsuit between
them that asserts a claim or claims arising out of or related to this Contract
(whether sounding in contract, tort, or otherwise) shall be filed and litigated
to conclusion only in the United States District Court for the Eastern District
of Tennessee, and each party hereby consents to the jurisdiction and venue of
that court for all such lawsuits. The Parties further agree that in any such
litigation each will stipulate to have a United States Magistrate Judge conduct
any and all proceedings in the litigation in accordance with 28 U.S.C. § 636(c)
and Fed. R. Civ. P. 73, and each will waive any right it may have to a trial by
jury.

c. This clause is not a “disputes” clause within the meaning of the Contract
Disputes Act, 41 U.S.C. §§ 601-613, and this Contract is not subject to that
Act.

 

Page 40



--------------------------------------------------------------------------------

19. Clean Air Act and Other Environmental Requirements.

In the event of enactment, implementation, amendment, or enforcement of the
Clean Air Act, as amended (the “CAA”), or any other applicable federal, state,
or local air pollution control or any other applicable environmental law, rule,
or requirement (including the judgment, order, or directive of any court or
governmental authority with respect to the CAA or any other environmental law)
which causes the continued use of the coal purchased under this contract to be
inconsistent with (i) TVA’s air pollution control or other environmental
strategies, as they may be modified for meeting such air pollution control or
environmental requirements, or (ii) an administrative, regulatory, or judicial
order, TVA may cancel this contract with no further obligation or liability
hereunder or at law by giving Alliance one hundred eighty (180) days’ advance
notice of such cancellation. In the case of inconsistency with TVA’s air
pollution control or other environmental strategies, the parties will attempt to
renegotiate the contract during such notice period to provide for delivery of
coal that will be of a quality consistent with TVA’s new air pollution control
or other environmental strategies. In the event the parties do not reach
agreement on such a renegotiated contract within the 90-day notice period, the
cancellation notice given by TVA shall remain in effect and the contract shall
terminate at the end of such period. In no event will TVA be obligated to divert
deliveries from any affected Receiving Plant(s) to any alternate coal-fired
fossil plant in TVA’s system. As used in this Section 19, environmental laws and
environmental strategies can include, but are not limited to, matters related to
the CAA, the Clean Water Act, the storage and disposition of coal combustion
by-products (coal ash and slag), and any Federal, State, or local laws dealing
with the environment and/or the environmental impact of the operation of TVA
plant(s) receiving coal under this contract.

 

20. Credit Evaluation and Performance Assurance

20.1 Guaranty. Concurrent with the execution of this contract, Alliance shall
furnish Performance Assurance for the protection of TVA in the form of a
Guaranty from Alliance Resource Partners, L.P. (“ARLP”) (Guarantor), the parent
company of Alliance, in a form attached hereto as

 

Page 41



--------------------------------------------------------------------------------

Exhibit III. TVA may request an increase in the Guaranty or additional
Performance Assurance if the dollar amount of this contract is increased due to
either an extension in the term and/or increase in the contract quantity.

20.2 Material or Adverse Change in Alliance’s Financial Condition.

a. As a condition of this contract, TVA shall have the right to deliver a
written demand to Alliance, within seven (7) business days of any Material
Adverse Change in ARLP’s financial condition. For the purposes of this Contract,
a Material Adverse Change in ARLP’s financial condition shall consist of the
following:

b. Senior unsecured debt rating of ARLP’s subsidiary Alliance Resource Operating
Partners, L.P. (“AROP”) is below the level of BB- as defined by Fitch Ratings.
ARLP shall provide TVA with a copy of AROP’s Fitch Ratings report on at least an
annual basis, a copy of any new rating for AROP issued by Fitch Ratings and
written notice to TVA at any time a credit rating is no longer issued on AROP by
Fitch Ratings.

c. If there is a Material Adverse Change in ARLP’s financial condition, TVA may
require Alliance to provide Performance Assurance, as outlined in Subsection
20.5, within five (5) business days, in an amount and form approved by TVA. If
Alliance fails to provide Performance Assurance, then Alliance may be deemed to
be in default under the terms of this Contract.

d. The Performance Assurances shall remain intact until (a) AROP’s senior
unsecured debt ratings returns to the Fitch Ratings level set forth in
Subsection 20.2 b. or (b) the Contract has expired, whichever occurs first.

20.3 Material or Adverse Change in TVA’s Financial Condition.

a. As a condition of this contract, Alliance shall have the right to deliver a
written demand to TVA, within seven (7) business days of any Material Adverse
Change in TVA’s financial condition. With respect to TVA, and for the purposes
of this Contract, a Material Adverse Change shall consist of the following:

b. Senior unsecured debt ratings, by each of the three following rating
services, are below the levels of, BB- as defined by Standard & Poor’s, Ba3 as
defined by Moody’s Investor Service,

 

Page 42



--------------------------------------------------------------------------------

and BB- as defined by Fitch Ratings, or such credit ratings are no longer issued
on an annual basis by each of the these three rating services.

c. If there is a Material Adverse Change in TVA’s financial condition, Alliance
may require TVA to provide Performance Assurance, as outlined in Subsection
20.5, within five (5) business days, in an amount and form approved by Alliance.
If TVA fails to provide Performance Assurance, then TVA may be deemed to be in
default under the terms of this Contract.

d. The Performance Assurances shall remain intact until (a) TVA’s senior
unsecured debt ratings returns to at least two of the three debt rating levels
set forth in Subsection 20.3 b. or (b) the Contract has expired, whichever
occurs first.

20.4 Ongoing Credit Evaluation & Monitoring. Both ARLP and TVA shall, upon
request, provide the following to the requesting party, provided the financial
information is not publicly available on its website or on EDGAR:

a. Financial Statements:

 

  1. Annual report on Form 10-K for the last three (3) preceding fiscal years

 

  2. Form 10-Q for the most recent fiscal period.

20.5 Types of acceptable Performance Assurance (“Performance Assurance”). The
types of Performance Assurance that may be required by either TVA or Alliance
include, but are not limited to:

a. Letter of Credit – an irrevocable Letter of Credit issued by a domestic
financial institution that has a long-term unsecured debt rating by Standard &
Poor’s of A- or higher, or by Moody’s Investors Service of A3 or higher

b. Cash Deposit

c. Various combinations of the foregoing or other performance assurance as
determined by the requesting party

20.6 In the event the parties hereto fail to agree on the form and/or amount of
Performance Assurance or different terms of payment within ten (10) business
days of receipt of the requesting party’s

 

Page 43



--------------------------------------------------------------------------------

request for Performance Assurance, then the requesting party shall have the
right to withhold or suspend deliveries, or terminate this Agreement, which
rights shall be the requesting party’s sole and exclusive remedies. The parties
hereby acknowledge such sole and exclusive remedy rights are in lieu of any and
all other rights pertaining or related to the right to demand Performance
Assurance that either party may have under this Contract or law.

20.7 Notwithstanding anything to the contrary set forth in Section 20
hereinabove, a Material Adverse Change shall not be deemed to have occurred with
respect to Alliance or its Guarantor, ARLP, in the event during the term of this
Agreement TVA’s failure to take delivery of its minimum tonnage obligations
under this Agreement or any other contract with Alliance or Alliance’s coal
producing affiliates is a contributing cause to the Material Adverse Change in
ARLP’s financial condition.

 

21. Verification of Data, Inspection of Records and Mine Sources.

TVA, its employees, agents, or representatives, shall have the right, after
prior notice and at a reasonable time to inspect Alliance’s or, if applicable,
its producer’s records and mines and related facilities to verify the accuracy
of the data supplied by Alliance to support its request for price adjustments or
to establish Alliance’s actual cost change under section 10, Contract Price
Adjustments, and for purposes of determining Alliance’s compliance with the
provisions of this contract. Information obtained by TVA, its employees, agents,
or representatives, in examining Alliance’s or its producer’s records or
inspecting Alliance’s or its producer’s mines shall not be disclosed to third
parties without Alliance’s consent, unless disclosure is ordered by a court of
competent jurisdiction, is made for purposes of any litigation or proceeding
(judicial, administrative, or investigatory) involving this contract, or is
otherwise required by law.

 

22. Coal Mining Reclamation and Conservation Requirements.

The following TVA reclamation and conservation requirements are applicable to
all contracts for the purchase of coal:

 

Page 44



--------------------------------------------------------------------------------

22.1 TVA Policy On Areas From Which Coal Will Be Procured: Coal Mining - Land
and Water Resource Protection. TVA accepts no coal mined from locations in or
near areas officially designated by state or federal agencies, or identified by
TVA, as wild or scenic river areas, wild, wilderness, natural, scenic, public
recreation areas or under study pursuant to legislative authority for any such
official designation, except where special circumstances exist. No coal will be
accepted from locations in or near areas designated under legislative authority
as potential sites for the above uses unless, after coordination with the
appropriate agencies, TVA determines that the coal can be mined without
substantially adversely affecting the area’s potential for such use. In such
cases and also in cases involving offerings of coal from mines in or near other
visually important areas such as major highways or population centers, special
provisions designed to protect aesthetic values may be incorporated in the
purchase contracts. No coal will be accepted from areas in which, in TVA’s
judgment, mining would adversely affect a public water supply and such adverse
effect cannot be avoided by proper reclamation.

22.2 Alliance agrees that all sources of coal delivered shall be in full
compliance with all state and federal reclamation laws, including the Surface
Mining Control and Reclamation Act of l977 and all regulations issued
thereunder. A violation of any such law or regulation that materially impairs
Alliance’s ability to perform its obligations under this contract and is not
promptly remedied shall constitute a breach of contract, entitling TVA to
exercise its remedies as provided for in this contract or by law. TVA will not
accept coal mined from any source, stockpile, or otherwise during any period
when the source is subject to a cessation order issued by the Office of Surface
Mining and Reclamation (OSM) or any state reclamation enforcement agency for
violation of reclamation requirements (“Cessation Order”), and in the event that
any Approved Source Mine or Alternate Source Mine is subject to such Cessation
Order for a period of one hundred eighty (180) consecutive days, TVA may,
thereafter, elect to terminate this contract upon, upon thirty days prior
written notice to Alliance

22.3 Coal which is not delivered due to such cessation order or suspension shall
not be considered excusable, and TVA may purchase replacement coal for
Alliance’s account. If, upon appeal by Alliance under OSM’s or the appropriate
state’s regulations, a cessation order is held to have been

 

Page 45



--------------------------------------------------------------------------------

improperly issued, Alliance shall not be liable for the cost of replacement
coal, and any coal not delivered due to the order or suspension may, at
Alliance’s option, be canceled or rescheduled upon delivery terms reasonably
acceptable to TVA. This constitutes Alliance’s exclusive remedy against TVA in
the event of a wrongful issuance of a cessation order by OSM or a state agency.

22.4 TVA reserves the right to require and Alliance agrees to perform over and
above the requirements specified by law any special or additional reclamation
work which TVA deems necessary to ensure that the mining operation complies with
TVA’s overall policy for protection and enhancement of the environment. Any such
special or additional reclamation work shall be subject to the approval of the
U.S. Office of Surface Mining, or a related agency having jurisdiction over the
matter. TVA agrees to compensate Alliance for the performance of such work in an
amount to be mutually agreed upon before the commencement of work. No work
performed by Alliance shall be deemed special or additional reclamation work for
the purposes hereof unless it is so designated in writing by the Contract
Administrator.

22.5 TVA, its agents, and assigns shall have the right to enter upon any of the
land affected by Alliance’s mining operation, at any time and without the
necessity of giving notice, for any purpose related to enforcing these
reclamation and conservation requirements or to observe mining or reclamation
completed or in progress. Alliance shall also provide reasonable access to its
mining operations for TVA’s field inspections staff, during normal business
hours, with respect to any matter related to this contract.

22.6 TVA will not accept coal from sources mined under the l6-2/3 percent
exemption allowed under P.L. 95-87, unless it can be documented that the source
will be mined and reclaimed to the performance standards established under P.L.
95-87, and furthermore, that the operation has the concurrence of the coal
mining and regulatory (primacy) authority established by this law in the state
from which the coal is to be mined.

 

Page 46



--------------------------------------------------------------------------------

23. Intentionally Omitted.

 

24. Nonassignability; Subcontracts; Designation and Termination of Agent.

24.1 Neither party shall assign this contract without prior written consent of
the other party, and any consent to an assignment shall not be construed as a
waiver of this provision with regard to any subsequent assignment. TVA shall not
sell, resell, or otherwise transfer coal purchased under this contract to any
third party (ies).

24.2 Notwithstanding the foregoing, either party, upon thirty (30) days written
notice and without the need for consent from the other party (and without
relieving itself from any liability hereunder), may (a) transfer, pledge,
encumber or assign this contract or the accounts, revenues or proceeds hereof in
connection with any financing or other financial arrangement or (b) transfer or
assign this contract to a company owned or controlled by the assignor or the
assignor’s parent holding company, provided however, that in each such case
(i) any such assignee shall agree in writing to be bound by the terms and
conditions hereof, and (ii) no such assignment shall in any way relieve the
assignor from liability for full performance under this contract. Further,
either party may transfer or assign this contract to any person or entity
succeeding to all or substantially all of the assets of such party, upon
receiving approval from the other party as given in its sole discretion.

24.3 No designation of any agent by Alliance to submit invoices, receive
payments, or take any other action in connection with the performance or
administration of this contract shall be effective or recognized by TVA until
Alliance has given written notice of such designation and TVA has given Alliance
specific written notice of its approval thereof.

24.4 If Alliance notifies TVA in writing of the termination of any agent that
Alliance may have previously designated to administer this contract on its
behalf, TVA may thereafter rely on such notice of termination in all dealings
with Alliance or a successor agent.

 

Page 47



--------------------------------------------------------------------------------

25. Waivers.

No waiver of any breach of this contract shall be held to be a waiver of any
other breach. Unless a remedy is expressly designated as exclusive, all remedies
afforded under the contract shall be in addition to every other remedy provided
herein or by law.

 

26. Officials Not To Benefit.

No member of or delegate to Congress or Resident Commissioner, or any officers,
employee, special Government employee, or agent of TVA shall be admitted to any
share or part of this contract or to any benefit that may arise therefrom unless
it be made with a corporation for its general benefit; nor shall Alliance offer
or give, directly or indirectly, to any officer, employee, special Government
employee, or agent of TVA any gift, gratuity, favor, entertainment, loan, or any
other thing of monetary value, except as provided in 5 C.F.R. part 2635. Breach
of this provision shall constitute a material breach of this contract and TVA
shall have the right to exercise all remedies provided in this contract or at
law.

 

27. Small Business Policy.

The requirements of 15 U.S.C § 637(d) are incorporated by reference.

 

28. Liquidated Damages for Subcontracting Plans.

28.1 Failure to make a good-faith effort to comply with the subcontracting plan,
as used in this clause, means a willful or intentional failure to perform in
accordance with the requirements of the subcontracting plan approved under 15
U.S.C. 637(d) or willful or intentional action to frustrate the plan.

28.2 Performance shall be measured by applying the percentage goals to the total
actual subcontracting dollars or, if a commercial plan is involved, to the pro
rata share of actual subcontracting dollars attributable to Government contracts
covered by the commercial plan. If, at contract completion, or in the case of a
commercial plan, at the close of the fiscal year for which the plan is
applicable, Alliance

 

Page 48



--------------------------------------------------------------------------------

as failed to meet its subcontracting goals and the Contracting Officer decides
in accordance with Subsection 28.3 that Alliance failed to make a good-faith
effort to comply with its subcontracting plan, Alliance shall pay TVA liquidated
damages in an amount equal to the actual dollar amount by which Alliance failed
to achieve each subcontract goal.

28.3 Before the Contracting Officer makes a final decision that Alliance has
failed to make such good-faith effort, the Contracting Officer shall give
Alliance written notice specifying the failure and permitting Alliance to
demonstrate what good-faith efforts have been made. Failure to respond to the
notice may be taken as an admission that no valid explanation exists. If, after
consideration of all the pertinent data, the Contracting Officer finds that
Alliance failed to make a good-faith effort to comply with the subcontracting
plan, the Contracting Officer shall issue a final decision to that effect and
require that Alliance pay the government liquidated damages as provided in
paragraph b. of this section.

28.4 With respect to commercial plans, i.e., company-wide or division-wide
subcontracting plans, the Contracting Officer of the agency that originally
approved the plan will exercise the functions of the Contracting Officer under
this clause on behalf of all agencies that awarded contracts covered by that
commercial plan.

28.5 Alliance shall have the right of appeal, under the section in this contract
titled DISPUTES, from any final decision of the Contracting Officer.

28.6 Unless a sole and exclusive remedy is otherwise specifically provided for
herein, liquidated damages shall be in addition to any other remedies that
either party may have, subject to Subsection 11.f.

 

Page 49



--------------------------------------------------------------------------------

29. Affirmative Action and Equal Opportunity.

To the extent applicable, this contract incorporates by reference the “Equal
Opportunity” for Special Disabled Veterans and Veterans of the Vietnam Era
clause, 41 C.F.R. § 60-250.5; the “Equal Opportunity for Workers with
Disabilities” clause, 41 C.F.R. § 60-741.5; and the “Equal Opportunity” clause,
41 C.F.R. § 60-1.4.

 

30. Safety and Health.

All sources supplying coal purchased under this contract shall be in full
compliance with the Federal Mine Safety and Health Act of l977 and regulations
issued thereunder, except for any non-compliance that does not materially impair
Alliance’s ability to perform its obligations hereunder. Failure to comply shall
constitute a breach of contract, permitting TVA to exercise its remedies under
this contract or as provided by law.

 

31. Environmentally Acceptable Facilities; Clean Air and Water.

Alliance hereby stipulates and agrees as follows:

(l) Alliance certifies that performance of this contract will not involve the
use of any facility or facilities which have given rise to a conviction under
Section 113(c) of the Clean Air Act (42 U.S.C. 7413(c)) or Section 309(c) of the
Federal Water Pollution Control Act (33 U.S. C. 1319(c).

(2) Alliance will comply with all the requirements of Section ll4 of the Clean
Air Act and Section 308 of the Federal Water Pollution Control Act relating to
inspection, monitoring, entry, reports, and information, as well as all other
requirements specified in Section ll4 and Section 308 of the Clean Air Act and
the Federal Water Pollution Control Act, respectively, and all regulations and
guidelines issued thereunder in its performance of this contract.

 

Page 50



--------------------------------------------------------------------------------

(3) Alliance will notify TVA of any conviction under Section 113(c) of the Clean
Air Act or Section 309(c) of the Federal Water Pollution Control Act involving a
facility to be utilized for this contract.

 

32. Certification for Contracts, Grants, Loans, and Cooperative Agreements.

Alliance’s representative, by signing this contract, certifies, to the best of
his or her knowledge and belief, that:

(1) No Federal appropriated funds have been paid or will be paid by or on behalf
of Alliance to any person for influencing or attempting to influence an officer
or employee of any agency, a member of Congress, an officer or employee of
Congress, or an employee of a member of Congress in connection with the awarding
of this contract or the extension, continuation, renewal, amendment, or
modification of this contract.

(2) If any funds other than Federal appropriated funds have been paid or will be
paid to any person for influencing or attempting to influence an officer or
employee of any agency, a member of congress, an officer or employee of
Congress, or an employee of a member of Congress in connection with this
Agreement, Alliance shall complete and submit Standard Form-LLL, “Disclosure of
Lobbying Activities,” in accordance with its instructions.

This certification is a material representation of fact upon which reliance was
placed when this contract was made or entered into. Submission of this
certification is a prerequisite for making or entering into this contract
imposed by 31 U.S.C. 1352. Any person who makes an expenditure prohibited under
paragraph (1) of this clause or who fails to file or amend the disclosure form
required to be filed or amended by paragraph (2) of this clause shall be subject
to civil penalties as provided for by 31 U.S.C. 1352.

 

Page 51



--------------------------------------------------------------------------------

33. Interpretation.

The terms of this contract have been arrived at after mutual negotiation by the
parties and, therefore, it is the intention of the parties that its terms not be
construed against any party by reason of the fact that it was drafted by or
substantially drafted by one of the parties.

 

34. Business Ethics and Compliance Requirements

(a) Definitions - As used in this Section 34 -

“Agent” means any individual, including a director, officer, employee, or an
independent contractor authorized to act on behalf of Alliance.

“Principal” means an officer, director, owner, partner, or a person having
primary management or supervisory responsibilities within a business entity
(e.g., general manager; plant manager; head of a subsidiary, division, or
business segment; and similar positions).

“Subcontract” means any contract entered into by a subcontractor to furnish
supplies or services for performance of a prime contract or a subcontract.

“Subcontractor” means any supplier, distributor, vendor, or firm that furnished
supplies or services to or for a prime contractor or another subcontractor.

(b) Code of Business Ethics and Conduct - (1) Alliance maintains a “Policy
Statement on Conflicts of Interest and Irregularities” and will make a copy of
the policy available to each employee engaged in performance of the contract.

 

Page 52



--------------------------------------------------------------------------------

(2) Alliance shall (i) exercise due diligence to prevent and detect criminal
conduct; and (ii) otherwise promote an organizational culture that encourages
ethical conduct and a commitment to compliance with the law.

(c) Disclosure Requirements - (1) Alliance shall timely disclose , in writing,
to TVA’s Office of Inspector General, with a copy to the Contracting Officer,
whenever, in connection with the award, performance, or closeout of this
contract or any subcontract thereunder, Alliance has credible evidence that a
principal, employee, agent, or subcontractor of Alliance has committed (A) a
violation of Federal criminal law involving fraud, conflict of interest,
bribery, or gratuity violations found in title 18 of the United States Code; or
(B) a violation of the civil False Claims Act (31 U.S.C. §§ 3729-3733); provided
that if Alliance has credible evidence that the Contracting Officer is
implicated in such violation of Federal criminal law, the written disclosure
shall be made to TVA’s Office of Inspector General, with a copy to The Executive
Vice President of Power Supply and Fuels

(2) TVA, to the extent permitted by law and regulation, will safeguard and treat
information obtained pursuant to Alliance disclosure as confidential where
Alliance has marked the information as “confidential”, “proprietary”,
“sensitive”, or with words of similar meaning and effect. To the extent
permitted by law and regulation, such information will not be released by TVA to
the public pursuant to a Freedom of Information Act request, 5 U.S.C. § 552,
without prior notification to Alliance. TVA may transfer documents provided by
Alliance to any department or agency within the Executive Branch if the
information relates to matters within the organization’s jurisdiction.

(d) Nothing in this Section 34 shall be construed as (i) requiring Alliance to
waive its attorney-client privilege or the protections afforded by the attorney
work product doctrine; (ii) requiring any officer, director, owner, or employee
of Alliance, including a sole proprietor, to waive his or her attorney client
privilege or Fifth Amendment rights; (iii) restricting Alliance from conducting
an internal investigation, or defending a proceeding or dispute arising under
the contract or related to a potential or disclosed violation.

 

Page 53



--------------------------------------------------------------------------------

(e) Subcontracts - (1) Alliance shall include the substance of this Section 34,
including this paragraph (e), in subcontracts issued in connection with this
contract that have a value in excess of five million dollars ($5,000,000) and a
performance period of more than one hundred twenty (120) days; and (2) In
altering this Section 34 to identify the appropriate parties, all disclosures of
violation of the civil False Claims Act or of Federal criminal law shall be
directed to TVA’s Office of Inspector General, with a copy to the Contracting
Officer; provided that if a subcontractor has credible evidence that the
Contracting Officer is implicated in such violation of Federal criminal law, the
written disclosure shall be made to TVA’s Office of Inspector General, with a
copy to The Executive Vice President of Power Supply and Fuels.

 

35. Entire Agreement, Amendments.

a. This contract embodies the entire agreement between TVA and Alliance and
supersedes all other communications, either oral or written. The parties shall
not be bound by, or be liable for any statement, representation, promise,
inducement or understanding not set forth in writing in this contract. All prior
understandings, terms, or conditions are deemed to be merged in this Agreement.
No amendments or modifications of this contract shall be valid or of any force
or effect unless such modification or amendment is incorporated into the
contract in writing in accordance with Subsection b. below.

b. No term, provision, covenant, or condition of this contract or of any
amendment or supplement to this contract may be terminated, amended, modified,
or compliance therewith waived (either generally or in a particular instance,
retroactively or prospectively) except by an instrument or instruments in
writing executed by TVA and Alliance. For the avoidance of all doubt, this
contract or any amendment or supplement to this contract may not be terminated,
amended, modified or compliance therewith waived by any oral statement or oral
agreement or understanding of the parties or by any exchange of e-mail
communications between the parties or by any combination of such oral statements
and e-mail communications.

 

Page 54



--------------------------------------------------------------------------------

36. Contract Components.

Appendix A (Coal Producer’s Statement(s) and Specific Location Map(s)); Exhibit
I (Example Calculation of Price Adjustment Pursuant to Section 6); Exhibit II
(Example Calculation of Price Adjustment for Quality Variations); and the
Subcontracting Plan are attached hereto and made a part hereof.

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
as of the aforesaid date by their duly authorized representatives.

 

WITNESS:     Alliance Coal, LLC

/s/ Timothy J. Whelan

    By:  

/s/ Robert G. Sachse

      Signature     Title:   Executive Vice President WITNESS:     Tennessee
Valley Authority

/s/ J. Michael Hendon

    By:  

/s/ Ben A. Jones

      Signature     Title:  

Fuel Buyer

 

Page 55



--------------------------------------------------------------------------------

EXHIBIT I

TVA Alliance Price Calculation Example for Illustrative Purposes Only

******

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 56



--------------------------------------------------------------------------------

EXHIBIT II

EXAMPLE CALCULATION OF PRICE ADJUSTMENT

FOR QUALITY VARIATIONS

 

Assume:

   Typical Analysis    Qtrly. Avg. Value

Btu/lb. (as-received)

  

******

  

******

Ash (as-received)

  

******%

  

******%

Total Moisture

  

******%

  

******%

SO2 in lbs./mmBtu at 97.5%

  

******

  

******

Total Tons Received equals ******

Price equals $******

Ash Adjustment Increase/Decrease is $****** per percentage point

Moisture adjustment increase/decrease is $****** per tenth of a percent

SO2 adjustment increase/decrease is $****** per tenth of a lb.

Btu example for Subsection 8.b.

 

Btu Adjustment =   (Quarterly Average Value - Typical Analysis) X Price    
Typical Analysis  

Btu Adjustment =   ( ******—******) X $******     ******  

Btu Adjustment Increase = $****** per ton

Ash example for Subsection 8.c.

Ash Adjustment decrease = (Quarterly Average Value—Typical Analysis) X
Adjustment

Ash Adjustment decrease = (****** – ******) X $******

Ash Adjustment decrease = $****** per ton

Moisture example for Subsection 8.d.

Moisture Adjustment decrease = (Quarterly Average Value – Typical Analysis) X
Adjustment

Moisture Adjustment decrease = ((****** – ******)) X $******

Moisture Adjustment decrease = $****** per ton.

SO2 example for Subsection 8.e.

SO2 Adjustment increase = (Quarterly Average Value – Typical Analysis) X
Adjustment

SO2 Adjustment increase = ((****** – ******) X ******) X $******

SO2 Adjustment increase = $****** per ton.

 

******    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
AND EXCHANGE ACT OF 1934, AS AMENDED.

Page 57



--------------------------------------------------------------------------------

APPENDIX A

COAL PRODUCER’S STATEMENT AND SPECIFIC LOCATION MAP

Hopkins County Coal, LLC.

 

Page 58



--------------------------------------------------------------------------------

Webster County Coal, LLC.

 

Page 59



--------------------------------------------------------------------------------

White County Coal, LLC.

 

Page 60



--------------------------------------------------------------------------------

Warrior Coal, LLC.

 

Page 61



--------------------------------------------------------------------------------

TENNESSEE VALLEY AUTHORITY

SUBCONTRACTING REPORT – GOALS

COMPLETE THIS FORM FOR CONTRACT INDIVIDUAL SUBCONTRACTING PLANS

 

CONTRACT NAME:    Alliance Coal, LLC ADDRESS:    1717 S. Boulder Ave, Suite 400,
Tulsa, OK 74119

CONTRACT NUMBER:

 

     Planned Goals for Program     

Percent of Contract

Expenditures -

GOALS

        Of the amount billed TVA on this contract:            (a)   Percentage
for OTHER SMALL BUSINESS Concerns Subcontracts    14.0    %                  
  (b)   Percentage for SMALL DISADVANTAGED BUSINESS (SDB) Concerned Subcontracts
   0.10    %                     (c)   Percentage for SMALL WOMAN-OWNED BUSINESS
(SWB) Concerned Subcontracts    1.0    %                   *(d)   Percentage for
Qualified HUB Zone Business (HUB) Concerns Subcontracts    0.2    %             
     *(e)   Percentage for SMALL Veteran-Owned Business (SVB) Concerns    0.9   
%                  

 

Subcontracting

Administrator:

  

Brad Shellenberger

      Date:   

8-11-2009

Telephone   

  918-295-7619

         E-mail Address:   

  Brad.shellenberger@arlp.com

        

* Planned reporting Periods:    1st Quarter - October 1, to December 31         
   2nd Quarter - January 1, to March 31,             3rd Quarter - April 1, to
June 30,             4th Quarter - July 1, to September 30,         

 

Page 62